Case 2:19-bk-54221            Doc 23-1 Filed 08/26/19 Entered 08/26/19 14:40:30                                                                    Desc
                                      Exhibit Page 1 of 27
  Exhibit       A
         Requepted by   sss
          '      GSISR-AIVr\RRAIIYDEED,Sa&toryf{tr$No.22,



                                                           o",,,.,             #*u.lt,Bglj.
                                                                            SURV.TVORSH]}
                                                                                                                                /ro.rro

                 &vI0.r,732

                 Chrtstie treuniogs, umsrrle4 of Higi.lanrt Counry, Db.io,forvalusile'corsidemLioupai{ graats rvith
                 geteral yranrinty covenants, io iIIiry Burbs atrd Gary Burlafuifs 3!d husband ior aad riu:iqg thqir
                 loinr tlves, wltt rao rwsisdtr in fse simplc i9 the su4.,ivgr,,!!s oX,hu feirs and -assigtr$ forevet ,!viose"
                  tat-mai[ng address is t 1960 SuinmixhavebDiive, Hil]sboro, Ohio 45133' 'ihe fo)lowing8EAl
                 PROPDRTY: SituatcrJ ir lhe County ofEighlad Stats sf OJilo,ind jrt tho,TOrznslipof Mari,hall:

                 stu:ated in Mnnhalj rorI.I*to, **or-u'3"*,93r1'u*tH, ro,lrrorc{ 68 aud tbc wrsthaif o{
                 Ipi Nuqber 69 6[ ghg guynnrgrhavqn Subdivislo_n as .tlie sainc is know ed disignated-uppn t]o rccorded
                 pli,iorsaid'suarivifioa'.                                                      plm Sp[,
                                                                                          [tp                 {",'P[1a.,9.i',
                  2&l ?'200-016.00 and 2F1?-200{l                   7.r}0



                  Sutjcct lo alt lc.qalhighways atd atl easerncols and rcsuigtions sfrecord,, ifany,
                                                                 'aird
                  Exeeptilg tax.rs'a"d &ueo*eorr, if any, rluc         payablaolletthc diiclicreof;.:vhich tho gra{tfrs herelD
                  usor." *id               ro pay.
                                 "gr"e
                  Propcrty Addrces:   1 2000 Suroacrbsveo
                                                          privg Hillsboto, OH 45 I 33
                  Prio! Ixsr'\iuaniRtf,idsa?r Volurno4gS ?agc?32 of &cbeedB;stof& o.i:llig}r]grdCo!l!{y;,Obio..

                  S-\6CLr'X$11.rbj s'rfl:aay O*            ;   o   {t7 .,   20A4.




                  Xttre.of Ohia
                  Cesitoffii&hhrd




                              n ISST&IONY TmIlEOIr.                         I hs./s bercuoto sub.rsiftei try nqrq:ard:affxd fity Ollicial seal
                  on drc day alrl ylar last aforesaid.




                  This iasir*mcnl rvas prcpared by:
                  Douglx W, fi:cfusor, Attorosy at J-rrv
                  400'fenlucC6rtor Drive
                  ]vlilfoiel, 0hio 451i0




                                                                    Aurlilor',c   s.rrd   Reconlcrts Si*mps

                   tsee Sections 5302.05             anC 5302.06 Ohio Rcviscd Ccde.



                                                                                                                   ?001Dst06?36
                         TRANSFTBBTD                                                                               flled lor Eecord in
                                                                                                                   XIGi{LA}t0 c0UtlT'Ir 0lli8
                        ?il$;Nli8',ffi $'i,j",                                                                     $ljlf'gT "li(E' llDcS0ll
                  "':                                                                                              0S.[6-?00d
                                                                                                                   cEr0
                                                                                                                                At *?r3& 6s.
                          AU0    *6                                                                                DR   Snok 5{6 frse
                                                                                                                                        :e.00
                                                                                                                                          .334
                                           Zoo+

                 tr,J:ii#l*#ru-
                 sr{ IA*lal B0   jtr.NU
                                          CO.   ,{Ufimi}                            lag.e   I oil
                                                                                                                                    iroan t.{o.:
Case 2:19-bk-54221                       Doc 23-1 Filed 08/26/19 Entered 08/26/19 14:40:30                                                                  Desc
                                                 Exhibit Page 2 of 27

                  Exhibit                 B




                                                                                         Note

                          Docernbsr        $,2A17                                        .HILLSBORO                                     OII
                                         [oare]                                 Icilyl                                                 [Slale]
                                                         t2000 sUivIMEN.lAvEN D& HILLSBORO, OI'l4sl33
                                                                                 fl\opcrly   Addrs]
         1. Borrower's Promlse to Pay. In returu fol a lonn that] havs receiverl, I prornise to pay U.S, $97,?00,00 (this runorrut
         iscallcd "Principal'),plasinterast,totheordeloftltetcnder:TheLenderisJPlvlorganChaseBanlgN,A,.                                          Irvillmakerrll
         paytn€nts rrndu'thig Note in the forrtr of caslq chtck or tuoney order.
         I undemtrrrd that the Lender nray trarxlerlhis Note. Tho LendeL or anyone who takes lhis Note by lransfer and who is entitlcd
         to receive payrnenls under this Note is calle<l tlre "Nale llalder",
         2,   hltt'regt     Intotsst tvill be charged on unpairl principal until lho full arnouu( o.fPtincipal lus been paid. I will pay interest
         ot a yearly rnte of 3.250%.
         Tlre inter*st latc rcquirod by tlrls Section 2 is the rote              I rvill pay   both boforr: arrd aflcr auy defatrlt described in Soction 6(8)
         of tlris Note.
         3. Payments.
              (A) Tima and Place of Payrnents. I rvill pay prineipal and iniorest by rnaking                          a payurent every rnonth.

              I   will rnake rny rnonthly payrnent on the lst day ofeach lnon0r beginrring on February t,20t3,I will rnake thcsepaymetts
              elery llronth untjl I have paid all cfthe principal   and jntorc,st and any otltercharges described below ilnl l tttay orve utt:der
              tlris Note, Eaclr rnonthly payruent will be applied ns of its sclredulvd dup dato and rvill be applietl to intercst lrcfore
              Principnl. Il, on Jartuary 1, 2043, I still otve arlounts under this Note, I will pay those auourls in ftrll on that date, which
              is called   fte "Ir{alurily Dale",
              I lvill rnnks rlly lironlhly paylr]ents        at P.O.   Box 78420, Phoeni4 AZ 85062-8420 or             a( a diffcronl place   ifnquired by tltt
              Note l:lolder.

            {B) Arnount of Montlrly Paylnents. My nronthly paynierlt rvill                            be   in the antount of U.S..$425,20.
         4. Borrower'c Right to Prepay.
         I [ave the righf1o rrtake paymen{s ofPrinciprl nt ony tinto befot'e llrey are due. A pnylnunt of Principrl only is lotoiw as o
         "p1epayneit". When I inske a Prepnyruerri, I will t;ll tlle Note I'Iolde.r in rvfiting thBt I a.rn doing so. Lntay not designata a
         payrnsn( as a Prcpayrneul if I lrave not mads all the lnontily pilynenls due under the Nole.

         ] ryray urake n full Prrpayurelrt or pa,'tial Plapaynlsnt! lvillnut paying a Prcpaymenl chargo. Thu Note Llolder rvill use tny
         Prcpaylnents to rtduce tlre alnouut of Principal (hat I olve under this Nole. Houaver, theNotc Holder tnay apply my
         Prcpayntent to rhe accrued ancl unpaid interist on the Pltpaylnent alnounl, before applyirlg, iny Plepaytnent to redtrce the-
         Principal illtount of the Note.           Iil
                                               ;l:ake a parti0l Prepnylrierit, there rvill bo no changes it the due date or irr the atnount of
         luy l)lonthly paynrsrll utlless tlre Note Flolder agrees ln lvriting to tltose changes.
         6, Loan Charges, 1la         latv, rvlilch applies ro thls loan anil rvhiqh se(y rnsxiurrrm loan chnt*,es, is linaily inter?rEted so.that
         (he in(erosl or.<r-[rsr loan chargrs colleited or'to be collectcd in connectiorr rvitJr tiris loan ex0ted lhe peltnitted limits, then:
         (a) any sucfi loan charge slralibr: rtduced by the arnount n€cgssffry to redtrcs lhe cirargo to_(he perr)itted lirnlt; and (b) any
         iurns i,lready collecteii i'ronr lne rvlich excee<led peruritterl lirl)its will be refilndtd to Ine. The NotE I lolder'lnay choose to
         lttake this rtfund by reducing the Plincipsl I owe under (his Note o| by ruaking a dils,ct paylnenl to nre' IIa refutrtl reduces
         Principal, the reduetion rvlll [:e lrrate<l as a partia.l Prepirytnenr.
         6. Borrower's Fallure to Pay as Require(I.



         p4nrrnE fl&o     nAIg   NoIt+iniraf omr/Jrsnnb lrnalr{#, Ilna ulrrg&l h6nd.pa
                                                                                                                                      .AB *ffi
         uqirr! k...RIB6U        3.d*!                                                                                            ,^,u^,,4{b---....   .   o*oi'o,t
Case 2:19-bk-54221                       Doc 23-1 Filed 08/26/19 Entered 08/26/19 14:40:30                                                                Desc
                                                 Exhibit Page 3 of 27




              (A) Late Clrarge ior Ov€rdus Payments. lf $eNots l:loldcr hls not rsccived ilrs fullaurountolanyrnonOrlypaynrenl
              by tlte elld ofFifleen colendar days aller the da{e it is due, I rvill pay a lale clurge to the Note }lolder. 'l'he tunounl of the
              charga rvill lr 5.000% ofnry overdue payrnerrr ofpriucipal and intuest. I rvill pay this late chsrge lrolnptly but only
              once ou esclt lnte payrnent.
              (B) Default.         IfI   do not pay the   full   anrount ofeach rronfirly paytncnt on thc date       it is dua, I rvill bc in dsfault
              (G) Notice ol Default. If I am in dcfsult, the Note llolder nray seDti rue a rvdtten nolice tellin8 n)e that if I do ilot pay
              tlre overduo anount by a cerlain date, the Nole Hdder may rcrluire lne to pay inurrediately lhe full alrornttof Principal
              whiclr has not been paid anrl nll tho interost lhat.l orve oil thflt atrourlt. That da(e lnust bs ot least 30 days oner (he date
              on which tits notice ls urailcd to rne or delivered by olltur rnearrs.
              (D) No Waiver By Note Hotder. Even i{, at a tims whorr I arl in defar)lt,                       the Note   l'loklcr doos noi rcquit o rne to pay
              irulnodiately hr firlias descrlbed abovc, the            llotc Holder rvill still   lrave tlte right to do so  ifl arr il dcliultat a later tirnc.
             {E} Paymsnt of Nate Hottler's Costs and Expenses. If the Note l.Iol(ter has rccluircd Ec to pay: irillhediatcly in
             fi.rll as desclibed abovo, rho Noto l.loldor will lrave ths right to be paid back by rne for all of its costs and expensos ln
             errforclng this Note ro dte extent.lot prohlbited by applicable law. Those expetlses lnclude, for exatnple, ttasonable
             attorneys'fees,
        7. Giving of Notices. Urrlcss applicable larv rtquirts a diffeleut lrethod, $ry llotics that rnust bo giverr to tl)e urtdel'this
        Note will be given by deliveriug it or by urailing it by first class nrail to nre at the Property Address abovs or nt a dillerent
        addless ifI give theNo{e Holdera'nollce ofrny differentaddless.
        Auy notlcc tltat mus( be given to thc Note Holder under tlris Note rvill be given by delivering it or by ruailing it by first class
        maii to the Note Holder it tlre address stared in Sectiorr 3(A) above or ot a difl'erenl address 'if I arn given a lrctice.of that
         dlfferent addless.
        8. Obllgations of Persons Under Thls Note, If tnore tltar ono porson siglls this Noto, each pcrson is lirlly and personally
        obtigsted to kesp ali of thc pr'onrisos rnado lri (tris Note, includir)g the protrr ise to pay tlrefirll auroutr( owed' Any person'r+llo
        is a glarantor, sritcty or sndorser oftJrisNote is also obllgated to do dresc thiugs. Arry percon who tmkes overthese olrligations,
        including t[e obligttions of a gunrsrtor, surety or endoiser of th.is Notp, is also obtigared to keep all of,$o prolnig6s lnade
        in tltis Nbte, The Note Ilolder nray enforcc its rights under this Note lgninst mch pereo, iodividually or agoinct 0ll of r!3
        togetlret,^ ?his lnaans that any one o.f us mny be ruquired to pay nll of lhc omounls olvsd urlder thi$ Note.

        9,walvfrs. I atrd any other person who has oblignlions under tlrisNote lvaive'tlprights orPteserltlnell( ard Nolice of
        Disholrof,',P,.esefilil,eit,,l1reansthetight(orequiretheNoteHoldertodenrutdpayrnentorarl}oll,llsdxe'"Natiteof
        Dic/ro1or" rnonns tho right to requhe thc Note }iolder to give noiice to other persor$ llxlt altlounts due hnve not becn psid.
         10, Unlform $ecurerl Note,'i'hisNotc i3 o uniform ins(rulncntwith lirnitcd vnriations irr sonrejrnisdictiorts. hl nddition
         to the protections givsrr to the Nots }l.old8r uilder lhis Note, a Morlguge, Deed of Trust, or Sectlrity Deed (the ".Jly:t.t'ily
         htstt.uircnt"), date? ths sarue dat6 rs this No{e, protects the Noto 1'lolder iiotn possible losses that lrriSh( result if'I do nor
         k"ep rhe pr.oiirises rvhich I nrakc in thls Note. ilrat Security lrs{ru}ne.}lt describes horv ald urtder rvltat corrditions.J nray be
         required io urake im.merliate payfilcn( in fuil of all alnounts I orpe rudel this Note', Solue of thoss conditiol)s ate described
         as follorvs;
             Ifall or arry part olthe Proprrty or any -lntcrest in the Propcrty is sold or tralslerred (or ifBonorver is,ttot a rratu'al perton
             nrrd a berreficial iuierest in BoiLoweriis sold or trnosferled) rvithout l,etrder's ptior wt-illclt cottsent, Letrdgt:tnny'reqrrire
             irnrtrediate pnynrent io full oI all snrns securud by this Secur ity Inst'uncnt. I'iorvever, this option shall not be cxertised
             by Lerrder rfsuch cxevcise is prohibited by Applicable Larv'
             Iflen6er exercises this option, Lender shal I give Borlorvel nolice ol acceletttion. The ilotice shflil provlde a pericrd ol
             luot less lhsn 30 dayr frorn the date tlre notice is givel in accoldance rvith Section I 5 rvithirr *'lrich BorolveJ.,)ltrstray
             all surns secure{ lry this Security Instrunrent. IfEorrorvet'fails to pay (hese slrrns prior to lhe expit'ation ofthis petiod,
             Lel]der lnay irrvoke arty rernetlim perrilltted by tlris Security lrlstru,neol lvl(ltorrt hrrther notice ol r"letnalld on Bouoler.




         I!u8rael€ Fglo tuls llolasiltbf4rdlr.Fninlrl.lta?rr&i.LrroUrttoirl [i:mut{rr
         l1HBr6 FJtrno, f   hNnl k^ta,
Case 2:19-bk-54221                  Doc 23-1 Filed 08/26/19 Entered 08/26/19 14:40:30                Desc
                                            Exhibit Page 4 of 27




        \mrNsss THEIIAND(S) AND                  SEAL(S)     o[   THE UNDERSIGNED.

        Borrorver



        Au^-,r            A-ao/'<                            tU t(ta- \fthaou,fi' "       ta-',e=/
                                                                                                ti:;




         tlGnsr E Fr$D ME iloftsa4b faftIt fda   lh&ft.#l! lle unrw   urlrujae             ;r. *ffi
         suier. Ku/c, Fhadal k{#t                                 W                   ,r,,r''y'W   o,n"*l!
Case 2:19-bk-54221                  Doc 23-1 Filed 08/26/19 Entered 08/26/19 14:40:30                                                                Desc
                                            Exhibit Page 5 of 27
           Rqqsrtd   by SSS

                                                                                                                   Instqunent         9oo,* lasa
                                                                                                                                   0n gl9' ili
                     Exhibit
                                                                                                                  201:00DB6e?7
                                                  C
                                                                                                                 2012000069?7
                                                                                                                 Filed loc Recocrl in
                                                                                                                 UtstrtattO COUHTY, 0HI0
                                                                                                                 RlcnAm ao$Hf[a,          REcohoER
                                                                                                                 l?-?z:idLX At 11:35 ca.
                                                                                                                 r{16                 156.rJ0
                                                                                                                 0R.Boo'!r 929 Pore 3+9 n            365
                                                                   n   F :i 9i.   Iliaf fi.,14
                                                                   l r:'-iL-      il.El\I*i/             ?01280DD6S?7
                                                                                                         IilDECorlfl 6l0tsAl   SERVICES
                                                                                                         2?25 COUHIRT
                                                                                                               .FAUL      DF
                                                                                                        fdrliT        nil sS117-?965




                                                                                                 Whpn Recorded tssturt To::
                              Collatiral
                                                                                                  ' fidectliq.ClobalfA oen
                              P-O.!o,                                                               2925 County Dflvo
                                                                                                    StPqut,tltN 55117




                              Oefihit-i.ons, Words qsed.irr.multiple'rectio$$ of rli, {ocumenfare de{ined [rtorv and'o!!e1 w'oiils iorp
                              defneJ in Sections 3, I i, 13, ts, 2b an<I 21. Certain r-ules regSrding lbe usagr bf rvords used {n rhis
                              di$acxl:At$ nl3{} pr"ovided:iu Settiin. I 6,
                                 (l)   "Securi$ Ifstnlnert'fmcans this doeuilent, which is       dated, Decembcr 13, 201?. together   wiih
                                 Elt Riders rcthir docunent
      t
      :a                         (B) "Borrowerr iC Mad Burba and Cary Burba AI(A Gary L. Brxbq rvlfe snd husbiind:
                                 Bon6rvi:r is tlte uiongagoruirdii this Securlr, Inslrumenl;
       t
       L
                                 (9  "Iedrr" ls JPMorgan Chse Bank, N-A- Lentler ls a National Banking Tlssociation organized
      !                          3nd existing undsr,$e lan's ofihr.Unitpd$tates: te-nderls addtt€r is'l1I I ?olari9 P*rtq'ay,,Ilo9r"JJ,
                                 €olumbw, OH 4314{,, Lenderis tlc,l1odgage4xlldqr.lhissteurity lntlrupent
                                 (D) 'rYole " mcans the promissory note signed bj/ Boimwer and dated Decerubcr I j, 2012. T}e Ncte
                                 states lhatBonower orves Lendcr ninEty scv$r thousand Seven truJrdred and U0/100 Dollais (U'S.
                                 $9i;?OO-OOlplus jnierest, bOimwcr bai pmmised to pay this ddbt in'rrgrtlar Prriodiclarmrr* alrd
                                 to pry Lhe debt ln firll not later than January I,20t13..
                                 (S) {prrpierrn'msn$ t}o pf$Srty that-is dcscrib*d bclov/ under the hcading "Trmsfer of R:ghts in
                                 the Property.'




                              MOSldBF.61tf rbb s$dtFF     UMrchs   D€T&uffi
Case 2:19-bk-54221             Doc 23-1 Filed 08/26/19 Entered 08/26/19 14:40:30                                                     Desc
                                       Exhibit Page 6 of 27
       - q{wud by'$s

             ?
                                                                                                    lnstruHeni          goo* Ptre
                                                                                                   2UllD0rrj6s77   oR    8?s   3{9




                                                              EXI'IIBII. A - TEGAL DESCRlPTION


                       Tax fd Nui$6*rt$l:.?s-]?-?00{] 6.00,   i&r7-20041 7.b0

                       i.end.$!&ar.ad lnllreTownshtpof MarshalliotheCountyolHlghhMlnheSljl*icfQH

                       5iTUATTD IN,MARSHALLTOWNSHIP, H16HLANO COU\{Y,OHIO,AND BIING LgTNUMBER6s ANO'HE
                       vr65T HALf OFtbr NUMBtn 69 otitrH€ S*!{MEn}IAYEN SUBDMSION i4SrfigrArnE ls,$row}i ANE
                       OEsIGNAIEOiJP,ON THE RECOhDED PI..ATOF SA}D sUBOIVIS'ON,

                       'Conmonly
                                   lf}o*'n a5: 2@o Surnmerl'aven or,
                                              1                         Hr   llsboro, OH 45 133
Case 2:19-bk-54221              Doc 23-1 Filed 08/26/19 Entered 08/26/19 14:40:30                                                                 Desc
                                        Exhibit Page 7 of 27
           Rquertcdb, s



                                                                                                            :lttfi[$ffith    u. Egt$       Pt$E




                            (D "Iprx     " Erpar$ tht debi evidenc€d by ttre Noic, plus inter;s, ilny prepaymeot.cJrarges and Iate
                            elrarges   dli Under the.No(e, and all surns diie underthi! Serariity trsrirraeit, plus intelesi
                            (G) "Iider,r "mcatsallRidds lo th'a Secuiity-Irshr:meot q|tare exccded by Eonorw. The follovring
                            Riders are to bo c,tccoted_ by Bo(dwrr [check box as applicablo)l
                                tr AdjusralleRate.Rider tr CondominiumRider tr                                  SecondHoririRider
                                O Boltoonfud*-          fl ?lanncdUnitDcvclopmqrtttidcifi                       1-dfarqilyBrd.dr,
                                O VA Ridsr              tr Birwcklj PaymcniRidcr O                              Orlrc(s) [speciff].
                            (H) "Applicablelato" mcuu all coinuolling applipable      federal, slats ond locEl slBtule$ regulations,
                            ordlnancts and adnrinistrative rulcs and orders (tlraf havc thu effect of.law) as well as all applicablo
                            6nd, non.appealablc  judicial opinioos
                             ll) "Contnmity Astoclatlon Dtlas, Fees, and lssessrienls " meaqs 3! d:rcs, fees, asscssmerits and
                            other charges tral are imposed on Bormwetor thePmperiry by acondorninium association, homeownlrs
                            associatlon or similar organization,

                            (J) " Electronlc Funds Tlonsfar"     meaos any tronsfer offunds, olherrhan a kmsaction orig'rnated by
                            chc.clg dra8,    orslmitar pcpcrinstrumont, which  is initialed tlwugb an elenonic terminal,leJaphonic
                            inshument, eomputcr, ormognetle Bpe so as to order, inslrucl, or autliorize a llnarcial:;rlltihition to
                            debir or cftfoit ariSccor,nt, Suih tcnn include+, but G not Iiniitcd to, poirrt"of-sals u-ansle$; autqmltcd
                            tollerrurhin€ trahsactiors, transftrs lnitialu!bi t*lephone, r{rc u^ansfen, andautornatcd cleartog,h"dli;
                            tian3lers.
                            (K1 ;'Escrow lten J " means those iEms lhst.arc described in Section 3.
                            Q,) "MtscettanequPror"e?ds" rnears arly co$pensatloo, senlemen$ oward oldamqgeg or proc"tdS.
                            paid by ilry third party (ofher lhsD lnsurairco procacds pald undu. thc'covc'rages describcd ln Secllon
                            5) for': (il damage to, or destructiori o[ lhe Propertg (ii) conderuation oi oitler taking olall or iry"'
                            pan of the Proputy; (iii) conveyarrce i.n licu of condemmt{on; or (iv) misicpresenutions oll ot
                            oniisions as to, tho value mrUor condition uf tlro Properly.
                            W ;uirrgdgqi***untr            means insura&pq.   gotecligg,Lw$,9$r,;*,tg.w194incni ot           or$.e.tault
                            orr, lhe Loan.

                            \N)!Perlitc faytrar"means        Lhsregu)orlysrhrduled amount due for (i) piincipd srd intcrsst u[4er
                            iho:'\ore, plus (ii) axy smounts under Section 3 of this Sr:curitylnstruoint'
      1,
                            (o) "rtf$Pl'neanslhe         Real Egate SPtttemeniProtedure: All (12 U$re;Scction?60i''etscq,)snd
      i                     its irrrplelnerrting regulalion, tl.egulationX {24 CF;q-'Parl'3500), as they rBight bc.4nrcndcd Gom
      :.                    tinie to time, or any addllional ofsrrccesjor lrBiilalion or rcgulatio4 tha! go!'ems-lht same subj€c{
                            maiter..As used in'&is Security ltistruinenl, RESPA refers to all'lequiremenls a(d rtsbictions'lhal
      l




                          wrN,rrFdr{d.Mlfffirrtewr6ursru8t                                                                   rmloe sr
                                                                                                             fyE
                          H;;';"**                               Effi@l                                     uw*w:-o*'ff'l
Case 2:19-bk-54221              Doc 23-1 Filed 08/26/19 Entered 08/26/19 14:40:30                                                                     Desc
                                        Exhibit Page 8 of 27
         n.qoB*d !, ss


                                                                                                                    Irstruhsnb               Eook Pnge
                                                                                                                             0R
                                                                                                                  ?flx0000d977                B?8   351




                              arc imposed in rcgard to a lfederarly rclatrd mortgagc lo'ano eyen        lflhc [,oan does not qualify as a
                              'fed*ally (elated droigage loin' uMer          B-ESPA-
                              (P) ".tu4cqrsor it, thtprest ef Bofuver" mcaos ony party that has taken tltle to $o Propeny, rrhether
                              or not thst parly has +rsumed bomlgCt's obligarioni:under *rs Note ald/orthfs Sc*urity liirrument

                         Transfel of Rights ln the Property. This Scclrity              lostrumenl.secgrcs   to LeDder (i) the repaymelit
                         ofthCLoaq and aJ! rcpewals, eytcnslo.us and modilicarionsoftheNoto; a4d (ii) the perfolmance of
                         Bonowe/i coveuanfs 4nd agreerncnm undei this Serurity lrslruirient and the )iote. For thts purposg
                         Bonover does hereby mortgngg Braflt and convey to Lender thefollowiog described property located
                         in the COIINTY []pe of Rccordiirg Jurisdictionl of Highland lName of Recording Jruisdicrion]: Sce
                         Aruched
                         Parcel IDNumbef:28:l?-200-0t6.00       wblch curlcntly has tho address of 12000 SUMMERHAVEN DR
                         lSrqct] HILLSBORO [City], Ohio 45133 [Zip Code] CProperty Addrcsst'):
                         TOGETJ'I0R \VITH alt tlw.imprcvcmcnls now or hcreafter erecled on lhe proiefty, and alt eascmeflts,
                         Bppurlenances, ani! fiitoicsno* or heitafler apart of the pioperty. All xpl&em.enrs;pa aadirnons shall
                         also bc covered by this SecurityJnstrumenu All ofthe foregohrg'is refeged to in thjs Security lilslrurneut
                         as   the'Propeiy,"
                         BORROWER COVENANTS that Bonorvei ls la*fully sdised of fie cskie l)eref conveycd and has *rc
                         right to mortgage, grant and conyey the Properrry an,l rhat the Pri:perty. is tmencurnbercd, excepi for
                         encrrnbrances ol rcsord, Borrorrot Yrananis and will defcnd generally the title to the Property agaimi
                         all cleirns and dqmaodsr subject to any encurnbraoces of record,
                         fl{!.S SSC.LIRITY.iNSTRUMENT
                                              -v.anati6*           comb-uros   unifonu covensnts for nsrional usc and norl'uniform
                         cpyqmints,*ith   linrit               byjuri#ic.lonto      consrituts-s.unifp.r-rs ici,lrrlt/ in5id#g.rl.royaring
                         teal property,
                         Uniform Covenants. Bonorver a# tender                 cov'cnant'and oEree as follo\vs:

                         1.   PaynientorPrlnclpal, lnterest, Escrowltemr, Prspayment Chargeg, ond Lats chalges,
                         Eond$'er shatl pry ]vli|h due     Lbc pitncipal o[, and lntfisst 00, tire dcbt evidcnced by lhc Note ard my
                         prepaymcnt chaiges and larc char€e3 duc undcr thcNote. Bonowershall also payllqrds for Es*ow ltems
                         irrriui* trse"tie*3r:Paymentsiue undcr thiNote ond Utit Securityinstn$snt drallth rnadc io                     l}&
                         currency. Hblycy+fJfAny check or o{ro instnroriit rerxived b3 Lende r as payment u$der rho'Notf ot
                         rbis Seiurity lnstrurnent.is rcrurned to Leruier rrnpaid LendEr may require tlnt any or all subscqucnt
                         pa-vruenrs dirc uodcitheNotc ana this Securitylnsrurnent bc flvJe in one or mote ofilte following Foms,
                         isielected by Lcntjer: (a) cash; (b) monoy oidtr; (c) uertified check, bank check, mcasutsr's chwk or
                         c;b;*ds etel}, tro;ia#any,siritt crieckis drarioripory sx irolitilibn ivhose delositsire irlsurrd by a
                          ledcral agency, iirsrrunrcntality, ot entity; or (d) Elcclrouic Funds Tlansfcr'
                         PeymenE atsdBerled received by      Lender*hcl recelved at lha locatioo designated.in the Note oratsuch
                         otlier locarlon as,mry be <le;ignited by lxnder in accorilance,with the nolice provisions in Section l5'



                         crio-$ttlf5|r.kdo lsGdg. I'l'
                         wro
                                                         uldtdtu   [m].E]r                                                         ,ffiF
                         yer&aflRd*&r
Case 2:19-bk-54221               Doc 23-1 Filed 08/26/19 Entered 08/26/19 14:40:30                                                           Desc
                                         Exhibit Page 9 of 27
         Rr{8rrcd   byss


                                                                                                               Iosbruarnt Book Po:r
                                                                                                                        0N a?8 35?
                                                                                                              201?00806877




                           Lendcr m,ay_rltrrm any psymBnt 0r partial yaymcnt lfrhc paymeni or partial payrnents arc insuffillcht
                           to bring.lhe'Loarr cur.relt l*Bder rlay sccept ony psyment or paninl paymerit insufficient to brins $o
                           Lorn cufic{t, w,ithoul lyFive{ of alty righrsiereunder or prejudice to its rMts to rcfuse such pryment or
                           pattiat paynEnls in the futurc, but Lendq is not obllgAed to apply quch.paymcsrs ar lbe tim; su;L
                           payocng.ar-e accep,tgd; lfeach Periodlo Paygnent.is applied as qfls s*rd.duted.duc dats, $en L;ender
                           nted tlo! pgy illtciEst on unapp)led funy's. Lerlder may hold sric,h rinapp-tiid ffrnds.untilbonoiver nakk
                           linimentfo bring th;t Loan curcnt. lfBonowcr docs not do so within i rcasonable pcriod oftirng, Lendar
                           thqJl eithqhpp]yittch;l4ds or relum them to Bohower. lfnot applied earlicr, sucli firnds wltl Ue appiieti
                           to (hg ourshrlding prinbifqt baiance urrdcr tle Note immediatcly prior to foreclosure. No otl'sct or.ilia;m
                           wtilch Bonower mig\lhave now or iu the future against l*nder ihall relieva.Bormwer fiom m*[<irrg
                           paymcnts due uBd€r lheNot8 6nd tiris Sccurity Instrument oi performittg tha covcnants and a8rcfne;b
                           secured by this Scqud.ry Instnrqicnr.

                           2. Appllcatton of   Paymonk or Ptoceods. Ilxoept           as ortrcnrisc dr*uibed in tlris Sertibri 2,,all
                           pa).neils aocppted and appliM.by Lender shall    be   appliei in rhe following order.of prioiiy: (a) inier*t
                           due udder the Note; (b) prioclpal drre uoder lhe Note; (c) amounts duc tuder Scction 3. Swh payorerlts
                           shall be applied {o- each Pcriodic-Poymenl in the ordcr in rvhiclr ii bccame due. .{ny remainirg amotrnts
                           sliall be applied frnt ro lato cbpi'ges,'sccond to any. otheramorhts due under rhis Sicurhy Instrrrm+n!
                           and then to reduce tlre principal balanco of rhe Nou,
                           lfLtnderr*ceives apgylnert fJom Bonower for a dellnquent PcriodicPdymontwhich includes asuffiolcnt
                           amounl to pay any larr charye drre; th'e trayrnent may be applicd to the.delinquent paymc.nt ard thc late
                           chugo, Ifmore tlun one Foiio0ic Payment is outstanililg; Lender rnay.app[y any pa]'mentreccivcd from
                           Borrprverlo the repaylne.ntgtihgPer{_odicPaymcnts i{,and to the $rtenlillrrEei p*rnC.nt.lan,fu"tdd
                           in full,'Io ths cxtent thai ony excsls exisls aRer the pgym€nt B Bl,pticd lo thc firll paymcnt ofdne of
                           rnoio Periodic Payrnenls, sucli exoess niry be applied l,o'any lalecharyus due, Voluntary propaymenBl
                           }tt{tl be applied first to any prepaymeni gharges and then as dcsctibed in lha Note.
                           Any application ofpayDrentsr'msurance Frocceds, or Misccllaneous Procecds to prhcipal duolrrler the
                           Nole qhall.not cxlcnd 0r postpona the due.dala, or chartge the arnounq ofihe Periodic Payments.
                           3. Funds'for Egciow ltemg. Borrow"r $hall Fsy to Lender on lhs dai feriodto PaJmcnB aro duB
                           dnder thqNor€, until theNotc ls paid i.o full, o sum (thg"FundC') to pro.ridc for pnymortbf enrounts duc
                           Ior: (a) trxes and,essessmcnts and olher items which can atlain priority over this Security lrr-ltrument as
                           a lien oreccurnbrance on the Ptopedy; (b) leaschold pryrnent$ or ground reDts on the ProPcrtli ifa$y;
                           (c) premiur.ns for any and aU insurance required by LCnder undcrSection 5;and (d) Morlg'age lnsururce
                           prcmiums, ifany or ony sums payablc by Borowrr to Letrder [n lieu of the payment ofMongagp
                           lns.umnc.i prerniums in accordane rvitlr thc provislons ofSection I 0- Thesc itcnrs arc called "Esctow
                           Ilgiili'Af{jrigir,atioi.rbrat arry time dudng Ule{etn'df the L6an,I-endcr may rtqr:iro rhur Coiittrtunity
                           iislrociaiion Dr:es, 3ecs, and Assgssments, if any, bo escrorvcd by Bororvcr, and such duas, ilbs aod
                           assessments sluli be an Bcrorv ltem. Bormrvcr ihall promplly furnist to tender all notlces of an)ounts
                           ro be.ptii! uniler.this Section. Borrowor shall pay LEldcr lhe Furds fot Esutow Ilems unless Lender




                           CHO$d! I+r}itmror,ffii&tss   hvCP! llETRg{Bd
                                                                                                                              13*
                                                                                                                             idd@lfl
                                                                                                                                       rr$
                           !^ts{srl4&qrdslt&
Case 2:19-bk-54221               Doc 23-1 Filed 08/26/19 Entered 08/26/19 14:40:30                                                               Desc
                                        Exhibit Page 10 of 27
        Rm*pr'*a   lisss

                                                                                                              Instrurtent           tooli Pose
                                                                                                             ?01:000068?7    0D      S2B 353




                           wii{sBorowei$ obligation logayt}rcFunds larany cr.a}lEst,o,rv,ltcdrs. Lin$rirniayl*aivtBirrorvert
                           otili$itionrtopaytol,erderFundsibraryorallfscro*Ircrnsqt r,tixns.Anysuchnralvernray.only
                           be in \rrhing. Io the everil ofsuch waiveq Borroucr shall psy direcrly, when and rvhore payablg the
                           amounts duefora$y Escorv ltems forvhichpaynentofFunds har b,een.ryaived.by Lgqdqand, if Led.r
                           requires, sha!t fum-ish lo^Lcnder rcceipts cvidenciog such plymqnt rvithin srtch limEperiod a$ Lende{
                           may require. Bonowe/s obligation omake sugh paymerits and lo protide'fcceipts shall frir allpurp-osd,s
                           be deemel to be a cov'enaot srd agrcemcnt contained ln th,s Secnritylrrilrument as the phrase '!ovenolt
                           and agrcoment' is uscil ia Scciion 9, lfBonower is obtigated to pay Psuow Ilems directly, pursuani.lo
                           a valvet, and Bonower fails to pa, the amount due for an Escrow lteru, Lender may cxercisc its righF
                           under Serlion 9 and pay such amountand Bonowcr shalt then be obligated under Sectioo 9 lo repay to
                           Lender any such amounl Lender may yeyolc the waiver as to any or all Escrow Ilems at any time by a
                           notice given in accordarcc wilh.Section 15 and, upon such revocaliorL Bonorryer shall pgy to Lendet a,l
                           Funds, and in iuch amouDt$,.tk;tari tb60 ieq.uir9{,n.l&ithis Sc-ctionr.
                           Lcnder nr:1y, al any lirnc, collcct afld h{ld Funiis.in an amount (a) sulncierlt to- perntitLcnder to apply.
                           the Funds al rhe tiue specified under RESfA, and (b) not to excced dle m&xilhutll:amount a lender.crn
                           require ubder RESPA tcntler sbajt ertlrlate th+ amount ofFiVrds-due on the basis      dfg.u        data and
                           rsasonable estimales olexpenrlitures of fllliro Eirro$ Items or:ri iwicc,,lnqc-lordarrcq'rdttiAppliloblt;
                           Las'.
                           The Funds shall be hek, in an institrrtion whose deposits uro ins{red.by a Iederal agency, instrumentslity,
                           or entitv {iicludjne Lender, ifLaoder is an instirution whose slep.osils are so insured) or iri any F.6deral
                           Home Loan Bank.-Le"d.r statl abply ths Funds lo pay tbe Escio,,n items no taier than the lirDt specitied
                           underRESPA. tender shall nol charge Borrorvcr for holding and applying tbe Funds, a.rrnualll'anaiyzirig
                           thq escrou.:account, or verlfyiag thJdo,rcu llemE unless,lr9.qA3f p3ip Oogo-r.vei inrerest on the, Frurd!.
                           and Applicsbte Larv permits l.*nder to mahe Suph a chafga Unlers an agrcgmcnl is msdc in witing Or.
                           epp[iible Law requirss inrslest ro be paid on the Fuhds, Lendet shal] np1 bei4uJred io Pay BEro]veI
                           *J inte.ot or ea*inas on the puefu Befipwer and Lender can agrei in writ'u:g. hoiv;ver; that intercs.t
                           trririu" ptia i,i t}t" r""oli. L*a.i tr,uil givt ro Bonorvor, rvitbodchargo, 0n ainual accountinS ofihe
                           Funds as rcquired by RESPA.
                           lfthere is a surpl$ oI Fun<Is hcld in escrorq as definui under RESPA, LglrdetshaU _atcounlto tsonov6r
                           for ihe eicess funds in accordrrnce with RESPA. Iflherc is a shoitagc rifFunds held ih escroi4 is.dqlined
                           unoei-Rrspe,, r*der slrall noriff Bonowcr as rcguired by nrsrA, ana ronowgr shalt Pay ro L{nder
                           U*;;;,t;;ri.y           ro *ui"up iire shortage in accorclanci wirtr itESpa, brnglg Brqre h.an 12 monrhly
                           oavmerris- lfrhere is u aencieniviixun.li"hold in *r"row, ns defined underRnslA, r,€ndershall notify
                           il;;*;;        t;o;ired bv RESln, and Eonower'shall pay to.1ender ths arBount nec,cssary to nal"e 1:p-
                            rhe dclic.iency in actoriancc hirh RESPA, but in no moie than i2 rnontlly paynrenis'
                                                                                                                        refund t'r
                           Upon paynrent in full of allsums searcd by rhis Securlty lnstruruent' Lrindet shsll promplly
                           Bonourer aoY Funds held bY Lendcr,
Case 2:19-bk-54221               Doc 23-1 Filed 08/26/19 Entered 08/26/19 14:40:30                                                           Desc
                                        Exhibit Page 11 of 27
         RquGl6d brsss




                                                                                                                                    EE![
                                                                                                             zlilhifiBtg}z   on            %ti




                         4. chargss; Llehs, Bonorvershali pay a.ll taxa:, assessmenu, chargeg fines, and ir3positions ugibutable
                         to thc Property which can a$a)n priori.ly over riiis gagu;ty Instrumsnt, leasehcild pal,mcnrr o, e*un|
                         renr on the Proputy, if any, and Con-rmunity Association Dues, Fees,.srd AJse,trgtintr, if anv]To the
                         extent that thess iicms ue Es<iorv ltcms^, Borolver shall pay theur in the r::anrreiprovided in3tction 3.
                         Bono*er shsll plomftly dischaigc'ariy licn -iyhlctr lias prioiiry,evar thls Sccurity.lrctriimint unlcss
                         Bonowul (a) agrecs invritingto the payuerit of the obligotioi sebiiedby. tbe lidnln amairnii accepub)'e
                         to Lender, bul only so long as Bonoier is perlorming such agrceme*; 1i; contesls lhe lisn in Cooi faiill
                         by, or dcttnds agairst enforcemeflt of tho Jien tq lcgal proceediogs rvhich in Lcnde/s opioloh opc.arq
                         (opreve,ll tll!-enI'orc,eutentofths lien ruhilo tftose procccdings ue gcndin6 but only unlfl such proceedjngs
                         arc cottcludcd oi(c) sLctres Som thc holdcr ofrh! li+n an agrccm[nt utisfacrory to t*ndersubordlnating
                         thi lien to this Securig lnstrumerit, lfLender detennines drat any part bfrhc hoper{y is subJea'to a lieo
                         which can ittaln prioilty ov'er lhls Security Inslnirnenl Lendcr niay givc Borro\ec, a noticc ida:tiling
                         tltd licn. Within I0 dayi of the dirtc on whjeh that noticc is giveq Bonowcr sha.ll sarlsfy the licn or take
                         one or more of the aitions soi fodh above in thls Secl.lon 4,

                         Lender may' rquire Bonorver lo pay a one-(imq chsrgp for a rcal estate tax verificaq66 qid/ey rcporling
                         service uied b.y,Lil-ude-r iq c?;tprli,ofradgl this:!ua1.

                         5,   Piopeity lnsulancg, Bonovrershall      keep lhe improrenrenls    no* exisllng or bereifror erect-d   on
                         dre Property insued against toss by fue, hazards irtcluded withln the-tierm "extonded coverage,n and any
                         other hazards includiiig, iiut rot lirnited to, ear0rquakes and floods, for rvhich Lender rcquiru insurance"
                         This insurance shall bJ maintaircd in thc amo0n-ts (tncluding dedirctible levels) and for rhe pcriods lhaJ
                         Lender rcquiies, tffhal Lerider requires pursusnt lo tlle prcce.dingsentbuces can change during the teirn
                         oflhe.Loan. The iruurahce tarrier providing thc insurancc sliall bo ckosqn by Bonoreel subject lo LendeCs
                         rlglrt to {isapptove Borrowet's ohoice,.rvhlch right shall not be.exercised rmreasonably, t ender rnay
                         require.Bonower to pay, in conneotion with this Loaq either: (a) a one-lime charge for flood zone
                         detemfiialio,n, certiflc6tio.q and trackirg.suvlces; or (b) a one.lirne qrrErBs for flabd aqncdclrlnination
                         and'ccrtiflcation services and subsequerit charges edch time re[rrappipgs <ir sirnilar cfiangts occur ivhich
                         ;.;*blr;lch!;g'.rt.r.t,          uti**i*iion or?rrin.urion. go;iu.i.l'utl nlso ue respinsiblo foiiiie'
                         paymen!ofany Iges l*posed by rh! Fediral Emcrg,ency Manegement Agency in connection vrith ihe
                         revierv ofany liood zone determination resulting frorn an objection by Bonorvcr.
                         IfBorrcwer tBils to noinnin any oflha coverages dcscribcd ubove, Lenderrnay obtain insurance coYetsgq
                         at tendefs oplion and EonorziCs cxpense. Lender is undcr no obll(ai.lon to purchase nny particutar iype
                         or amount of:covcra8c. 'Ihcrcforc, sr.tch covcragc shall covcr L4ndcr, but miglt or migllt not prol,uct
                         Bond';ver, bonoryofi cquity in rhe Pioperty, or ihc cottems of thc Propcrty, againsl exy risk, haard or
                         liability a;d miEhtprovidl gicarcr or lcsscr covcmge tlan rvas previously !n clfccl Borrowerackfiorvlcdges
                         that tlc cost of-thc lnsurarFe coverage so obtained rnigl* signilicantly cr.ccsd tbc cost of insurence lhitt
                         Boryorver crould luve obtained. Any-umorurts rlisbursed by Lcnder uader this Section'j'shalJ btcome .
                         uaJitional iilUr ofBorrorver securcd by tiis iecurity Instrunrenl These'a&ounls shall bear in{erest ai the




                         t s&*fhwds*hr
Case 2:19-bk-54221                   Doc 23-1 Filed 08/26/19 Entered 08/26/19 14:40:30                                                                   Desc
                                            Exhibit Page 12 of 27
           RoquBrid by sss



                                                                                                                                            egl[      Pgtg
                                                                                                                   :6tli[u83g)z      on




                             No.fu ralc {rqm tile daie ofdisbursemcnt andshall bcpayablo,     fithsuchinleresf:uponnoti}cfrorntcndrr
                             to   lloroycr   requeslioB paym?nl

                              Allt{$uradse ,olicies rrqu.ircd by Lcnder and rcncvtals ofsuch polibies s}rall l.re subject to l,cndcfs right
                             !a {ilapprarr.$uihpoliciesr*hall indude $ siandild morgBge chrrr{:end.vtall,rartieLsndB}as ,norts0gec
                             .ardloiasqn addi{ional loss payee" terrdcrshall ha{n &e iiglri toholdlhbpoli'cic5 andleir.orvql e$ilictt*r"
                              If Lclder.equiJqs; $orrotrer..rhall,promplly give to Lexder.all nreipb of paidrPlcmiums a$d flrlEiral
                              rm{c+s, Ii Biroweroblairrs'any loiro of irrsurancs cgn*rBge, noioursnise:Huiledlby Lgrrdeg fur
      rd                      dariiage t4 otdestrrxlioi-r s{, theProierly, such pplicyshall.iiroludenstaridardtro4nge:e}iti(6ind      shall
      3                       nasrs Le$der as mortgagee aod/or as an addillonol Ios payee.
      :J
      ir                     ln t}e event ofloss; Bonorver shall giys prompt norlct lo the insurancc oanier anri Lendsv. Linder mpy
                             nake ppoiolloss ilnol made prornptly by Bonowe.r. Unless:,L*ndersnd Boirorpret:r{*berlllS9 agrsE$
                             fririE,taay'inslra{rcp proier.d;l xhethtf or notfie:uqdeilying"Insura*o ras,}qquired bi psad6r, sblll
                             bea!4illddlo rasloralioriir repair ofthe ProPerly, ifthi,resloralion or repair is ec*nomically feadbla.dqd
      J                      Lendir's xcririty is uot tessencd- During such repair md restorrlion period, I,erilci shall have lhe right
       I                     o.hold sureh iniurancc procccds undl Lendsr has had an opportunily ro inspecl suclr Propclty to ersute
                             r[e vrork has been completed to Lendeds satisfaclion;:prbvidtd tiist suah inspecl.loo shall be tmdcrtaktn
                             pronrptly. Lender may dlsburse proceeds for the repalrs and restoralio0 ina single paymenl or in n series
                             of pmgress payrncnG as the ruoik is conrplelea. Unless an agcctt:ent is made in witirg or Applicable
       l                     Law requires inlerg:t to be paid on such insurancc pioceeds, Lender shall notbarequired to pay Borro'acr
                             any inrerest or earnings on'such procceds. Fees for public adjusrers, or othu third parties, rctained b!
                             Borrorver shalt not be paid oul ofthe insurance proceedi and shatl bc.thd sole ob)lgation ofBonoiver'
                             lfthe re$oraUon or repalr is no! economically fiaslble or Lender's secutity rvorild be lcssened, the .
                             lnrlrancc pocepds shill b*applied.tg thc.sums secured by $isSccuri{y lutumentiuhetllerorno-tlhen
                             aua- with ttre cxc*rS, ifany; ,iidtq 6orp\+e{..S3rh infuraneo proceqds shalt bo apflied,in thp ordEr
                             piovided for in Section 2"
                             liBormyrer abandons the Property, l,coder may Iilc, negotia(o ald set0e atty available insurance cfaidr
                             gndrclar{pancrs,lf,Bonoryqdoes noi rcspond withln 30daysto'a"noiierfnmljlrd*-r$l llrginguiatge
                             iarrisrhrs"ffercd     to settle a:clalm,   Gen'tindermay   negotiBt€ nnd $cttlr   ihe,claim:'fhu'30diy    p-sriod
                                                                                                                                                  '
                              rvijl b,erin wlran rhe noljce is qiven, In cither event, or ilLender agquites ihe Properfyrrnder Scclign 22
                              orlorhcivlsq Bonower heroti .assigns 1o Leuder (a) Bonorvcii rights to any insurance procecds in an
                              or"r"i n.i ,i s;ic.d it" a,nounts ,inpaid undcr the Note or this Sicurlty Initranrent, and 1t9 irry o-ttrer
                                               rlelii {othei rhan rhe rilhr to any refund of uoearnea pi*niurns giid-b.y Bonowe$:{t:{ii
                              "f.p;.r;**ri p"iilios:eovaf ng rrr" pro"perrS inlofar as such rig,he ric:ltirlicat k t{i llte colsrager.€f$
                              ;ii[;;;
                              Propgrty- Lcsier may uss the insuranceproceeds eitherlorcpdr of rsstole the koperly orropny amounBi
                              uripaid {rnder tnc N6-te or this Secudty Inslrumenr, \Y}rether or ool thcn due.
                              6..Occupancy. Bonorver shalt occupy, cstablislu snd        use lhe Propgrty as tsorrolrer's   principrl residencc
                              *irt in od aavs'uner the execut[6n of'r]lis S*urity lnstrunrent and shalI co'rtinuc to occ!''y the Prdltl.l]
                              usnoi.ovcli prircipal residence Ior at leasl oneycarafur the dalc ofocoupancrjunles5 lrndelo0renvise

                                                  -                                                                                  try *r,
                                                                                                                                     t**
                              Oloi.4bt6;rta-1r$T*treortohrt6lRuEil
                              Ol0i.4bt6;rta-1r$7M'resrtohrt6lRuEil                                                    ,M
                                                                                                                      ."tr
                              i38",***r*.,*,                  @EA                                                                      >wtitt
                                                                                                                  ^rr*n1P--
Case 2:19-bk-54221                     Doc 23-1 Filed 08/26/19 Entered 08/26/19 14:40:30                                                           Desc
                                              Exhibit Page 13 of 27
         2tqur:ria   uy   sss



                                                                                                                        Iosteuaerti: 0ol1t Fagp
                                                                                                                                0R 828 3i6
                                                                                                                      ?012trt0068??




                                B8reas'in writingr ]Yhichconsent shaU notbe ufltcasooably rvlthheld, or uoterl cxtbnuatin[ cirbumstancq
                                exist \,,iioh arg beyond Borowgt s cohlrol.

                                7,Proservation, Malntenance-and Protocuon or the prciportyi lmpecttons- Bonorver shall
                                                            rlo Properly, ailotr the Piopeflyto dctedotarc orcomnritva$o on tfio
                                rrot dastrpy."darnsge or isJpair
                                PropcIt)1 whctho or notBorrowerJs re.siding in rlc pmpirgi aonower shdl lhainaiir tnu rrop"rry it
                                ordcr fo provent thc Propeny &om deterioraring or dctrcasing in valuc ttup ib its corioiti;. Unr.+rir t"
                                determined pusuam to Sccdon 5 thbt r+phiforiesrorarlon is nor dcononicaly. fcasible Botrowershail
                                promplly repair the Property ifdarilagid (o avoid furrhe; deteriorailoh or.diurissi. lfiirsurancz or
                                condimnadol proceeds are paid ln corru'ecrion with dffirage tq or thc laking of, rhe Pmpcrty, Bono-wer
                                *hall be lespcnxible for repairiirg orrestoring tire Propcrty only i(l;eridcr.has relcascd prdceeds for such
                                ptlrposes, Lcnder may disburse procceds forthc rcpairs arrd iestoiatlbdia a:slngte'paylrantor Iu aserie5
                                of progrrss psyments as the woik ls cornpleted. Ifthe insura[ci       iiionduilpadbn ririiecds atc not
                                ruificicnt lo rcpab or rhole the Propergi Borrolyer ii not rclicvcd tif Biii$r;yctS oUtlgaiion t6r ihol
                                complelion of Such regir or resloration,
                                Lender or its agent may make rcasonnb!e entries upon and'inspectlons df&e ftope4y. tfit has reasonable
                                oarue,l*nder-rnay inspect the interior of!hc improvements on rlre hoperty. Lendershall givc Borror',,er
                                [qlice at the time of or prior to sucb an intedor lmpcctlon spqciffig suc.h nasonable causs.
                                B. Borrowefs Loan Appllcatlon. Eorro*ershall b'e in dcfaultif, during tho Lq4qapp[cationproqes-s.
                                Bondwer or ahy pllsons'or eniilies acling at the dirccllon ofBorrower or wirh Borron eris P.norvledge
                                o, cor,'scnt gawniaterialli false, mlsieadiig, orinaccurale informationpi ststcdentsio Lender {or faiied
                                to providc Lend0rvrlth material iirfornration) ln canncction wifi urs Loan. [{at,irlal reprcseniations.
                                include, blt are nol lirnited lo; rePtesentetions cnnccmlig Borrorva'socc6pancy ofthp_|op.crty,x'
                                Bo1rowdx prfqcjgal     r$-ideme...                                       :':
                                9. Protecuon ot     Lendo/s lnterest ln the Property and Rlghts.Underthiq SecUrlty.
                                 lnstrurngrrl:lfi(a)Surolv.er-fai:lrro perfoml t[u cov*auls,rqd agreerlents conhined itr thlt.secwil]
                                 lnstrunent, (b) &erqlsalegal proceadin$tBat*rightsignilicirnily;{-e4,I*ndfs intemrltf&'..}lopedy
                                 andlolrightirmder,ilris S€curity l0rtrur'd6!(suchasa prcSiliq$&li,ittkllfiarffsF.4ii;Ior9-o-ljdcflnatiolt
                                'oxtorfcitwe,
                                               for cnfoiceiqeul,Df,l li€rl ?hith raily elBlL:paiorl.ty:'ov.gr t}i{.$ec.drig,iri5.!i1!ld'itn11n1b
                                 enforie Iarvs or rcgutaUonsl, or 1c; Borrowsr hls.abandoned thc ,Pidperly; *ren Lenilrr gigy do ald pay
                                forw}alevgrir'r-cruronablc or approprial."Lo proJeFtLesdid\ilrtcrtstltthD Propeny and righ(s undcr $ril-
                                Seourity.'lllshar:renq hrcluding prolecfngandiol is.sssing t\a,\alue ofd:e Properiv, ard s*urirrg urd/or
                                repairing the Propr$y, Lr{defs acti-oos c.an irrqlude, blartc.Ntlirnited l9';6}pz*W.4ny.rl{lrs sectrld
                                by a llen which has priorityovortlrisSe€urity lnsrrunrdiiqtb)appesring iu cat)tl:,?ridte)'Wtin$*tclln$le
                                aitorrcys'feesro pr&est ltsinterrsttn lhe?toqrty orrUdtriglils uridgilhis Seiu?itY.lrtL|r.ilnrtil.\lncluding
                                irssecund positlon in a bankruptcy prbcccrllng, Sectring tlic Properry includes, but lsnot.limited to,
                                entering rhc iroperiy to make repairs, change locts, rcphce or board'r:p.dodrs and rvindo*s. drain urater
                                 from pfrcs, ettrnlnaie buildlng oi odrer codc violotionior danguous conditions, and havo u!ililiwlumed
                                on or oh Although Lendc may take aclior under rhis $cclion g,Icndei docs not have lo do'so and is



                                                                                                                                       ffi
                                                                                                                                      f@,$61r0,
                                wogtrotsY.l.Bct.\t!fD+bMsusl6lilsrsurEill
                                l*&{tKeri.Ms##t
Case 2:19-bk-54221                      Doc 23-1 Filed 08/26/19 Entered 08/26/19 14:40:30                                                                            Desc
                                               Exhibit Page 14 of 27
        Amq.trd b,   SS-s




                                                                                                                                   Inslrtn?nt            &$ak Pora
                                                                                                                                             0n
                                                                                                                                 ?01?0rl0Dss?7            s?9 357




                            noi.under:iny duty or obliBation l.o du sr:; li is'agrer"d that Lender,incu*.nollBbilii raf'not laking any
                            or all aclions authbrized under this Section 9.
                            Any amolnts disbsrstf by.Lenditund$rttil grotion lshUt lqco.*e aadi[iooat debt of Bormyeisecund
                            by iNs $eoxity tostrune-rit. 'Ihuke anounrs sha.ll bear intoat at ihe Note rate tnrn tfie.da.lg of disbwsrzment
                            aia str*t Ue'piyaUlc, tvit6 such interost, upon lotice froil Lenderto Borrower requestlng paymEnt.
                            Ifttis     Security Instnrmsnl is on         a   leasehold, Bonorrer shali comply with all thc provisions ofthc lease.
                            IlBororver ac{uirqsfeelitlelglho?rcperly,                   ths leas*holdasd ths&slitlestrallnotmoggc unleas Lender
                            ogrees to thc metger in vritlng,

                            1 0. Mortgege. lnsuranc€, IfLender requircrl Mongagc lnsurancqas r cond'itibn ofmakirg the Loan,
                            Borrower shall pay the premiuna required to raintaln the Moltgago Insurancib in efect. If, for any reasorq
                            fte Mor(gage Ifftrance coveIage reiuiled by Lorder ceasos to bl availablc from ttrc morlgagc insurer
                            that p-reviously provided sucb insixansb oud Bormwer w'as requircd t'o.makc seprrat'ely designated
                            puyri ente tti*ard lhe prcttriuox for Morlgage :n:u&nce, Boriritver slralt pay ths Prcfliwu requircd to
                            iibtakr coverag'o silbstantiatly &utvaient to (he MongaBc lnsurBric6'pJeviously in c(red, al E cbst
                            sukiortiat(y equiv.alerit to tlie qoit tb Borower of tte Mongage lr6ubo0C pre v.iomly in effecl, from an
                            atternale morr*Ei irtsurcr xlicredby Lunrlor- tf srrbsraniialiy eqrrivalent Morlgage Insurancc co,cnge
                            ls.nor availablc, Bonower shsjI continue to pay to Lender lhe amount ofthe iepuately desigrrated
                            paymenG th3to$e dus when the insurance coveragc oeased to be in etreci Lender will acccpt, ux and
                            iet il thes" paymcnts as a nog-refundable loss rcselvo in lleu ofMortgage buurance. Such loss reserve
                            st utt U" *n-r"Antda!le,notrylthgandlngr}e fact thai tlre Loan h irltimatell'paid in full, aod Lender shall
                            not be re3luked tq pii gorroqer any interest or euniogs on suih loss rqscrvc. i.ender _can no lolrger.
                            tcouir" ioii rcserv! dnvmcqrs tfM;(ear,e Insurarrce civcrage (in'ihe amount'aml for iho pcriod ihot
                             Uiiailequir.syprovided by an tnsuier"selecred by .Ler:,der igain becomes svdilabls; is oblaiheq and
                            Lender rertuires si.parately designatcd paylnenls to\\'ard $e pr€mluxs fol Mongagc losulanqe. JfLendel
                            tuouired Moiipae.d Iiuurance as a conditlon of rnrklng the'Loan lnd Bilfulvsi ,as required to rnaxc
                            i"Jrurrfv aosi-"i'aied Davoents loward the pre nrlumifor Mortg"zle lxuraricg Borrower shall pry the
                            ;;!; ;[      ;;;IaiJiJ *ulnr"in rttottsage Insuranc* in cffecl, oricl provlde a non'refundablo loss rgservq
                             lniit l-"nOufs requirement for ilaoXgasJinstnancc en<!s in accordanqg with any wrinenagtlmentlet:la€n
                            Bo6orveranrl Lend"np.niOireioisi;h;";;;iil;;*,iiir*in"ti"" * icquirul ufApplicLble-l.,aw.
                             Noi-tring in ttt)s Sectioi, tO an[rs B"now#s obligotion lo pay ioierest al the ratc provided
                                                                                                                            in tho Notc.

                             Mbrtnaie In3urance rcimbqrscs Lenclcr (or                       arry enilty that purchascs ilre Nole) for cerurin losses it mly
                             ffi;:i"t#;;;;ooes                 noi repay the t"oan       as    agrecd. Aorr,ower is nol a party to thc Morgage l6orance.

                             Moflgagr i,lrurctscvaluaro thcil tolalriika.n all such irsuraneq.iuforee fron tiorqto liiilsrandJnay e atcr
                             i"ii ,igil,i"r,tiiriiii o*r* panl*r itr^plt*e or modif! tlrrif riiki$r reduce losser. I hrse iSrcctnene to6re
                             on,.rirr ona               thor are satisfactory to the mudgage irsurcr antl the othet Parly (ot gartics)
                                            "*aiftons
                             illese agrccincnrs. Thesc Bgrc€mcnts may requirt tho moltgage insuret to rnrke paytnentS ustng any
                                        funds rhrt rho nrirtgage insu# mry havc avaitaUlJl*hloh may include funds oblained
                                                                                                                              lrorn
                             sourc"      if
                             MorrgaBc Insurance Prenriunts).



                                                                                lsllrffi(t                                              PLb       tffiislrrr
                                                                                                                                                          qrl
                                olE)."*{*{   l6!.fwls   U!$fsoit IIE Ullffits                                                         d--,
                                                                                   W                                             dlnt /IP-          eo^t\t   \7
Case 2:19-bk-54221                  Doc 23-1 Filed 08/26/19 Entered 08/26/19 14:40:30                                                               Desc
                                           Exhibit Page 15 of 27
        nauB!|dly   SSA




                                                                                                                    InrttueeJit         9o0k Peea
                                                                                                                  ?012u000rr,7    0n     ?29 '352




                          As a resu.lt oftbese agreemenls, Lander, any purchaser ofthe }ioto, aDothrr insu,Er, any reinsurer, airy
                          olhercntity, or.any afflliate ofany of the forcgoing may receive (dirJctly or lndircctly) anoumi rtrat
                          duiw from (or miqht be charactcrized as) a portion ofBorroveris paytrents foi Morlgagc lrsurancc, in
                          c,rchango for slaring or modifying thc morlgage insurcfs rlsK or rcducing lossec, Ifsrrch sgrecurcnt'
                          Providcs thBt an afiilisle oflender takes a share oflha insuret'srisk'is exchaqgo for ashuo of' the'
                          premiuns paid to tho insrrer, lhe arrangeorcnl is ofteu lcrmed ncaplivo          re'
                                                                                                         rsnclu
                          (A) Aoy suelr ogreemenls ry!l! not affeci the BEouDts that Borrower hps pgreed ^**.rlo p4y frii
                          Morlgsgc lnsuroucr., or sny 6ther lelm$ of t}e l,oau. Suclr agrectne-nts tr{U not inciease the
                          eJtrosnt BorroEer will owc for lllorlgige lruurance, rod lbey will Bot enlill€ Ilorrower {o auy
                          relund.
                          (B) Anysucl agreemenf*.wilt trot 3ffcct ltre rigblr Borrorver has - lf aly- wllh re\pcc( to the
                          Mgrtgago Elsttranco uoder. lhe'Homeo}?n'rs }rcteelion Aet of 1998 Dr art balrf,.liit; Tli6c1
                          rigbts rcay iuCtndc t[c righl to rcceii'e ceilritr disclosurca, lo rcqu€61 rnd obtain caocellafion
                          qf,th$ilv.Io:rtgsgc fnst froCC io'lravs r}r .lvlortgage'tiu'nmoie ieruilurtLl sirtirmntlirlly; rodloi
                          l!rieitivs'ig r$Idd of ony Mortgtle ltrsur&tc6'prct|rinm$lhdt:licia uucsroes,ei'lb+,Ume of
                          such calcethllori:or lennfu atlbn.
                          11, Assignmont of Miscella4eouE Proceeds:                    Fort€iture.   AU Misccllarrcots Proceeds arc hcrply
                          srsigncd lo.a$d shaU bc patd (o kndsr.

                          lfthe Pniprrty   is dblnaged, such Miscoltuncous Proceeds shatl be applied to rcltorstio! or repglrolthe
                          Piopstj,, lffLc'te+toiatinn orrprirliecodomlcallyEilibleand'Lrndeds sccu-rity is nol lessei:ed, DutlBg
                          such repalr dnd restontion lxriod, Lcnder shall havc the rlght to hold such Misc€llaneous Proceeds until
                          Lcnderhas had an opprrtunity to irxpectsuch Pmpcrly lo ensurc. thervorkhasbeen compleul toLenrleris
                          sat'ufaction _providt* rbatsuch inspeclion shal) be und'ertakcn prornptly, Lendcr nrry pay fo1 ilte repairs
                          andtestomtiJn in i single disbusement or in o serics ofprogress payments as'the ryork i5 qpmpltitod.
                          Uiless arr aercemerit is marle ln writing rir Applieable Larv requires inluesl lo bc paid on such
                          fvlircellatreous Proceeds,J,enderihall not ba rtquired 1o pay Bono*er.adyinteresl:,oreainingr olsug,h
                          Miscellaneow Procee{s..lfthe rcstoration or repair is nol economically feasible or Lendeis security
                          would bc lossened, t_he Misccilaneous ProceedJshall be epplied to tlre surtni sccured by this Security
                          tnitrument, whethblrx not ihcn <lue, wlth [he cxccss, if any, partl lo Botrorver. Such Miscella'neous
                          Procerdp shall be ri$ptied in ihe order plovided for in Scctlon 2'

                          In thc evmtof n lotal'l,lking, datnrctiory or loss in value of the Property, the Mhce.llaaeorc Proceeds
                          shali be applied 16 thr sums-securcd by this Security Inslrdnlenlrwlrrtheror,lotlheoduer}'ilhllreexlesE,
                          if sny, pdd to Borrower,
                          In thc ovclt of a paniai rakjng, destruction, or loss in value of thePropcrty invrhich ihc fair mir*ct valuc
                          of the ProWrty iitritedialelytefore tlrc partial Lakin8, destlucliorL or loss in valuc is equal ioor gcatu
                          ttran rhe airiount ofihe sunrs securcrl bythis Securiry lnstrunicot imnrediately before ilre parlial takin&
                          rieslruclion; oi loss in valog uirless Bonorver and Lender othenviscBgtec in writing, theaums sec,ucd



                          cmoslBb   r&)rf yd. B.rr&d! t! * u;irffi   h Nsi fl usL'ir
                          91rc
                          Utu &bdfbsdJ      StrJc$
Case 2:19-bk-54221                  Doc 23-1 Filed 08/26/19 Entered 08/26/19 14:40:30                                                               Desc
                                           Exhibit Page 16 of 27
         R.ou{.tld }y   S3S




                                                                                                                    InslfultF-ni           Book FoeE
                                                                                                                   10l?00$06877     0R      U?B   359




                              by lbis Stcurity Insrument shalt bc rcduced by the amount ofthe Miscellaneous ltocccd! rxrlti'plicd
                              the Iollowing &action: (a) rho total arnount oltho sums secured ir.nmcdlarely bcforo rhe padiol
                                                                                                                                          bi
                                                                                                                                 ;kin;,'
                              dartruc{ion, or loss in valua {Jiridgd by &) th* fair maiketrriui if fne froJr.ty_    lrr"iflr.iy tuf"*
                                                                                                                             .'- --'-
                                                                                                                                      fr.,.
                              partial taking,destruc(ior!orlossinvsluc.AnybalanceshallbepaitltoBonoirer,
                              In tho event ofa partial taking, destructlon, or loss in valuc oflhc Prgpcrty in which $s fs.ir market.value
                              olthe Property inrmediately beforc the partial taking, destruc$on, orioss jnvalue is iess thbJrtlre amount
                              ofthe sunrs secured immedialely be{brc the partial r:iking; destrucdorL or loss in value. unleis Bonowei
                              andl-endu otherwise agree in writing the MistellaneoGFl.ocefds Shalt be ipplicd to'the su*r ,r*r.a
                              bj thN Sebu*ry lrls.lnunenr wlerher pr, nor,.tho sums.ara thi; doa,
                              lflhe Propelty i.1 abandonecl by Borrower, os i[, aller notice by LenJer to Borrower that the opposing
                              Palty (as dcfined ir the nexr sonl€nce).off'e rs to rna[o al ar*ri.tusctt)e a clairo Ior darnaees, iilno$er
                              fails to rcspopd to Lend€rwilhin 30 days afler tbe date Oe notico ls giv6n, Lcnder is aurh:orizei ro collect
                              andapply ihe MiscellaneousProeecds eithor to restoralidnor repairdyi[e]ioiiirry.or'io'r[elumr s{*u$d
                              by tlii Slcurig. )r$trurhio! \yrrc,th*r or aor t}ca {uq; ,bppo-riig rargl sr;5.fisfil6 thlrd pirrty rhai oivcs'
                              BonovcrMlscr1hneo(s Proee{dr or ths par.(y,agAiu$rytio* sdrro}ii}iasI rigliidf$ttibnln rtgad to
                              M isccllaneous. Prqcecds,

                              Borswer sbhll be in dcfault ifany octlon or procccding whethcr ciVil or criminal; is begun that, in
                              Lendc/sjrtdgment, could rcsult in lorfeiture of $c frolcrry or other materiaf impi,iirn*ir oiionaefs
                              intcrest ln the Propeny or rights under this Security InstumenL Bonawer can iure suih a defauli and,
                              if acceleration hds ocflrcd, rcinstatc rs provided in Seotion. Ig by' Osusing lhe action or'pmceeding to
                              be dismisscd rvitli a n:ling that, in [*nde/sjudgntenlprecludx forlbihuti ofthe Propc411 oi olher nrareri.qt
                              irnpairm.gnt ofLcndefs interqli in the Prop**y or rlghli undertlds Security Instru;nehL The proceeds of
                              anyar','ard orc|aim for darnages that arc sttributablero ths impeirment ofLendeft ioterest in the Propeny
                              are hereby assigned and stratt bo paid 1o Lender.

                              All Miscellaneous froceeds that aro not Bpplied     to resloretiiJn or rcpairof tlie Property slutl be applled
                              in $ro order provided for in Section 2
                              12;:,Borower Not Rrlea5ed; Forbeatgnce By Lerxjer Not a Waiver. Extcrsiofl gf                   tha rirne f9r
                              paymenl or rnodification of amortization of the surns sccured by Ois Sccuriry lhstrument grrntcd by
                              Lender   (o Bormrver or any Successor   'l! Intcrest ofBonorver shatl not oFerate.lo rglcasc thi liability of
                              EonorreioranySu{iessbrs h InlenltofBonowei. Leo{ershattngtbe rqqtrired io coomence proceedingr
                              against any Successor in Jnier€st ofBonovzer orlo refose to exlend tr-me for payment or olhenviso modity
                              amorllzition oflhe sums secured by lhis Securiry llrstrument by rcaion ofany domud nrade by {re
                              origiaol -Bororver ot any Succcssori in Intcres! ofSonowcr, Any fo:brarairce.by.Lendei in.gxerclsing
                              ally righl or remedy irrcluding, without lirnitatioq tendels accep.tance.ofpayments from thLd persons,
                              sntldeB o, Suco€ssors in lnteLest of Bonor;er or in amounts li.ss than lhe ornoun( &en due, shall not bc
                              a rvaiver ofor procludc thc cxercise ofany right or remedl',




                              YAt6&#la*sry96
Case 2:19-bk-54221                   Doc 23-1 Filed 08/26/19 Entered 08/26/19 14:40:30                                                                 Desc
                                            Exhibit Page 17 of 27
         nc+BEd   by   sss



                                                                                                                                          8$gb Pgxfi
                                                                                                                  ?6tii[fi839f7    oft




                             13, Joint ahd s€veral        Llability; co-signers; successors and Asslgns Bound. Borrower
                             covencots   '}d   agrees tlutBo.mwe/s otiligiricns ud linbiJiry sbll be jotnt aird sweral. Ho*"vrr, ony
                             BonowCi rvbb      co-sirys his Sccwiry lnstrume0t but does noi execute lhe Note (a ,'co+igrrcr"); (aj ia
                             co-st8ning thrs.security Instrruoent only lo modBng6, grsnt ood convey the ceAlgre/s interest in &e
                             propqh.y..irr!{f
                                               tg tcrns of rhis Sccu$ty Insrrurlenq (b) is nor porsoniiiy oUtigated ro p?.y t}tu srms
                             seoured by lhis Security InstruinAnti and{c) agrces that Lerlder snd rury other Borrorvei can agree to
                             extenl, mfiiry-,-forbear or make any accomrnodations rvithrsgard to lhe terrns of fiis Sec$rity Insrruqrent
                             gt SeN0le w{lbout tho co-sip,nsf5 con5ent

                             SlbJcct to t}e provhions ol$ection 8, nny Srcccssor ln Ioteresl of Borrbnier rrho gssumcs Borrowey's
                                                                    1

                             obllgadons under &ie.Secdrlty lnstrument io wnri(g, and is appmved by L*ndcr, shirll obtain all 6f
                             Borrolvir'sriglrts*d'lene$t!w&r thi, Sisuriry lrish.unenl"Bpno*irshall rro-ibi, nti"aseC itsn
                             Bonofcfr obligatioor dnd liabllity under tJris Sii.uriry Insmment uolcss Lcnder r&rces io such relcase
                             rntvritingrTlii cownarts end agrerrnents of this Sccurir.y ltstrxmcnt shall binti (cxcept as providert      in
                             Section r0) ond bcncfrt the srhccssors and asslgrs oflcnder,

                             14. Loan Charges. Lender m4y bharg,c Bomowcr fee for sewices pcrlbrmed in counsction yrirh
                             Borrorv.eds.dgfa'{1.'loi,tbe-p!lrp-o..sg of,prolertilg lx.ndr/s iritqlrrt! in the proprrj rnd righis.uhder this
                             Scurity. tnstrumcnt, iucludirg bul aol Iimil€d tu, a.ltornsys' fes, prsp€rty inspoction and valu*tion fccs.
                             In rega# to ary r;ttrrfciii, $e rbiraceof express au*rnrityin *ris $ccudry Imtrrrmcnt{o chargc a sprific
                             Ja6o Drnorrersh$l not bB constnrsd c: a pmhibition or &e charyiog 6f sircb fce, Llendar inar,tp,f
                             a.largg{ta**xarp srpr*ssly i}ro}xbitBd by'this Sccurity Instrunetl'si.b}lpplid,obloLali.
                             lf lhc Loan js stibjict  (o 0 law which sets maximunt loan cha-rgus, and that lqrv is fimlJy intcrpretcd so
                             lhat th€ inter€sl or.qthcr lo8o chsrges rollected or to be oollccted in connection wiur the Iraa exoeed thc
                             peimitted limitsr^ilien: (a) any such loan charge shall be rcduced by thc.amoun( lecessrry to red0ce ilre
                             elrargc to'thepcnnilted limil a!,d (b) any iuns already collectcd from Boro*yrwbiohexc*ded permitted
                             limi* will be.refunded to Bonower. Lender mty choosc lo make lhis refrind by reducing thr ptincipal
                             owed.undqr the Nore orby making a direct.paymenr to Borrprvcl. lf a rpf).tnd ieducas primipal, lhe
                             redirction rvill bi trcarcd as a parlial prcpayment wilhout sny prepil, ieni charge (wle0rer or not a
                             piipayrncnl itarge.is provided for undeirhe No[6). Borrorwds aceeplaato ofirny such refu;rd madr by
                             dirrc;t pdymint to Borrorycr ryiil consritule e waieer ofany right ofrclion Borrorver might have nrising
                             oul ofsuih overcharyo.
                             16. Notloes. Atl notics givea.by Borrowci orLende, ilr co*rccUon vrith rhis Secuiity lrsrrumentmux
                             be in  rwltinj. Any notr"r,o g6;ro.vcr ln coruwctioh *ith ihis Sccurity hstrrrrnent shall be dccnrod io
                             hqvc bern giyen to Bdrrorvcr *'hen mailcd by firsttlass ntuii or when actually dslivered to Borrower's
                             noilcE addrcss ifscnt by otlrcr mcans. Noticc lo sny onc Bunorwl shall sonslilule trotice to all Bofiorvers
                             unless Appiicablc Law rxplessly requlr*s 6thenvise. The notie addrcss shall be tbc Propcrty Addrcss
                             unlssj Bonacr.e( has deelgnlte<l a su!sritutc notice nddrss by notic* to Landcr, Borrorler shalt ptotrrptly
                             rtotify Len<l'er ofBoiroryir's change ofaddresi. lfLender specifi* ap'rceedure'for rdFoltingllonorrst'g
                             ctronii oiaddress,thcn.lonorverlhall orly report a clungq ofaddross rko*gh thirr siecifiel Fiocedurs,




                             Y&lY!tu |&!!Sgas'
Case 2:19-bk-54221                      Doc 23-1 Filed 08/26/19 Entered 08/26/19 14:40:30                                                               Desc
                                               Exhibit Page 18 of 27
             Rdqte*sd   b?   9$


                                                                                                                        IIl9irus,Bll b           laga
                                                                                                                       301!0tt)D6l??     0B Eool
                                                                                                                                             s?3 3r1




                                  There ruay be o4ly one deslgnated no(ce addRrsradar lh$ se{urily, &trumen! at any,oncltirne.Ar.ly
                                  notice to Lcnder shqll be Siven by dclivering it oi by mailing it by first class.rulil ro LendedJ ad&esr
      {                           fhted hei*inuhlessLiderh.ajd*ignritcd anoth€r addross by-been notic* loBoroivbr,Aoy norice iri:ibnndrxr
      ti                          with ibis Securify lnshu:nertt slu.ll-not be deemed.to have       given to Lcrrder until actuolly recclvcd
      t;:
                                  by Lcnder. tfany notiic requircd'by this Security Insrrumcpr is b-llo'iequiied under Applicable Larr,, ihc
      !):                         Applicablc Larv rcqiriremcnl will satisfy the corre.iiponding rtqukemeil under this Security In*ument.
                                  lS..Ggvnming Lav4 Severablltfy; Rules of Constructlon. This Secuilylnilrumentshall be
      *                           govcmcd'by.feJeral.larv and tie hw'of lhcJurisdiction ln whlch rhc Proper$ ii locared. All.Iights and.
      r,
                                  obligations contaiqcd in tiis Securlty lnstrumcnt are subject to any rcqu!rements and llmiatloris pf
      ,                           Applicablc Lsrr Appljcablc Law might cxplicitly or impuciily aliow the partics to a-grce by. rcntracl or
                                  il rsight be silent, but such silenco shall norbe construed as o prohib.ition agsinst qFseruenJ.by cobtracL
      lu
                                  ln,liierycht lbataryprovision or*la\rsd oftlrisSccuiy Insbuii,'crrt'brlhi Nble oon8ii:talyi$]Appli&a$.i
       !:                         lxvr, su'ci confiiglshall oot affodtorhqr provisibnsof this s&crtrity.lnstiuiheriror *CNotewhigh qan be'
                                  given effecl rvithoul lhe conniodBg protision,

      i                           ;{s rrsed in this Security lnslnrnent (a) }yords oflhe masculine gender sha}l mes$. and include
                                  horesFondinii'netrtcr w*rda or rvords of ihe feminine geaden_tb)trofd-i in tha skg,-ulat slalf .t4egpad
      a.l
                                  include tlir pllraland vico vcna; and fo) thq ryord "rupJ' gii,is sole disgratlor rvilhogt }ry 0bli&siioh lo
      I:,                         lake asy aclioo.
      )
       I                          47. Bortowcr's Copy, Borrorver shrll bc given one copy oftheNotc and ofthis $ccurity Instrumenl.
       \..
                                  18, ftansfer of ihe Praperty ot a Beneliciat lntsrest )n Borrovyec As ued in'thls Scclion 'lE;
                                  "lntercst iu rhe Propertyn mcani any legal or beneficial iotcrcst ir lhc Propert$ inoludtng, buinol ,inlitcd
      ,l
      l.                          ro, rbosg.bcneficiai jntero*s r..ansfcred in a bond for deed, cornract for deed, iilst llincht sslbs pontrlcl
       t.                         or e.serov{ agreemenl, the iotcnl of }vhlch !s ths ttanslel oflitlc by BoroNer al a !uhire datE to a Purchsser''
       I
       {"
      i.                          Ifall or any pan ofthe Pruperty or any lorcrcst l$ tlc Propaty is sold ortrans(ened.(or ifBororvcr is
                                                                                             js sold or transfcned) wlthout LendeC; pribr
      t^.
      ,                           not a rutttraiperson md a bcnefiolal interest in Bonower
      I
       t'                         rrrhrcn consent, Len<ier may require iormediale payrncnt i;r full_ofgl1 rums segrye( by.this.Secturity
       ,                          lostruolent. Hoxever, rhi5 option shall rrit bE cxeteised by Lender ifsuclr exercise Is pFbibhqd by
                                  Apflicable Larr
                                  IfLendcr cxcrc*e-s lhis oprion, Lendcr shall give Borrcrvcrrrolics ofccceleratlon. Ths.notice.shalI provlde
                                  a pcrio! ofnoi.lcss rhaa i0 days from thc dite thc notice is giwu ifl accordance with Sectjon lS wlthin
                                  rvir;ctbono*gr mustgay all iuux setued by {bis Sgcurilylnstrumenl lf.Eqrmlrerfait rt8fI $os:
                                  sums ;riol lo ihe expirationof this periarl, Leirder roay invokeany:remediaspxrnitiid by'ttii:,Sei:urity
                                  lnsltDn}(lllt lyilho*t ftrthet tlolico ol dimand on ?orrolYct
                                  1$" Eorrpwer's Right tn RElnEtaiB Afler Atc.eleration- liBortorl'er $lepts
                                                                                                                     qeil*in condiiione.
                                  13ono.yershaU bareihc dght ro bave e[forccnrent of tlis Security Instrurirent discon{intled.at any time
                                  ;,-il;i;; ;;d;r     or, i*fii;*a*vt uurore $als of thc Ptopqiv pursuart io ary powpr of salc contaiFed
                                  In ,i,;r S*uary lnstrumeitr; (b) stch orhrr pcriod as Applicable Law might spccifi' for t$c tc$oioalion



                                  Ct4?€ig. tr$lr f&d! kDTr*ds &c u j# Oilr H5lrrqE'fr
                                                                                                                               .. t@.y&ta
                                                                                                                            .l,lb
                                                                                                                                   w
                                                                                                                          -441,
                                                                                                                     tEJ* t/E-
                                                                                                                                              ry1t
                                                                                                                                         hulJd\l
                                   t1lM&tdftdd&rb,
Case 2:19-bk-54221          Doc 23-1 Filed 08/26/19 Entered 08/26/19 14:40:30                                                              Desc
                                   Exhibit Page 19 of 27
        Rquc# brsi

                                                                                                           lnsttttrent              Pora
                                                                                                          .?Dl:0rlr0*tl7   Bn &ook.
                                                                                                                               s2fi, 262




                     ofBorro$'er's right l0 rcinslsle; or (c) entry oiaJudgmenr enforcing fiis Securify tnstruraenl Those
                     conditions arc thil Borrowcr: (a) paij Lendcr.all srrr-\ ryhichrher! \rould be due under ttls Seuq!ry
                     lR$trulsent ood lhc Note as ifno irCccleratroo had.occun€dl (b) ctres any default otany oiher covefionts
                     or 0g(eemenls; (c) pays all ex'penaos frcurred in enlorcing thls Sccudty lnstrumenL incltrrlin( but not
                     limlted td, reaso4atitc.atlorneys' fegs, ptoperty lffpection'an! vafuitlon fecq gnd other ricq in+nd for
                     t}e purposc ofprotecdng LenilePs intcrest in the Pi'operty and riehh underthil S.ecurity lnstnui onC and
                     (d)'iakes such icrion as LendEr pay rta;onabD fuluiro 158rrc.trar'LenOels interesi in tho lroperty
                                                                                 !o                                                  '
                     ard riil.iF,under rhis,S6quriri'Ii^ii'wrnenr, and Bonow-et's obligation to pal,tha su-ms.sec]red'bI tlriri
                     $d..uri-'iti*fi,ltiit;shali{oitiiti'unahairg*it,i:*ndernryr"eiiicrhuidlire.ygr,pgX sui.!         ry;qe,.ia*rya4t
                     sums and Cxpenses io one or more <lftho fotlowing forms, ru sglcctcd'by Lendel; (a) qagh; (b) ingney
                     order.(c) ccrtiflcd chcck, bonk check, treasurciq cf,gck or earfrier's ctrec|<, proyided any suoft.phic]i is.
                     drawn upon an insiituiion rvhosc deposits are insurcd 6y a federat lgecroy" lirstrumentiiliry.or enti!; or
                     (d) Electionic Funds Trarrsfer. Upon reinstatement liyllonower, thls Securily'lnstrrrment.andubligatlonr
                     secured hereiy shall rernain ftilly eilectivc as if-no acccleration had oceutred. llowgver, this tiBhl td
                     riinstttc-gbatl'nol apply l"n tlrl cilq of accclenil;dn $nteiictllon.lS.
                     20. Sale of Nol.e; Change irf Loa n Servlc ar; l'lotico ol Grlevance. -ThD Note ora psrrial lllcrest
                     in thc Noid (tcgether with ihis Security Inxrumiit)can be sold onc or m'o'rc dmE rvithoy! liior. noticc
                     lo Borrswer. A sale might re.sult ln.a cbange in tlte'errtity (knowd d! tbp "Loait Sen.lcer) that.collectr
                     Pcriodic Pavftcills duc under dro Nott ard this Securilv fnstrusehl and Eerforms other mottgage ]oan



                     thenervLoan Scrvicer, the a-ddrcss to which pay4tc4tu qhoulil bsnade,aod a11 9ttr11 i1fory-atioIRISPA
                                                                                                                        -thc.Loan
                     requires in comsclion \iith q no0ce. ofrransfcr qf servlcinB' lfliia Norc. ls sold *nd therea.flii
                     is&rv;cedhyat    oanSewicqrorherthanrhepurcliascroftheNotgltigfiortBaCe{oansswicfugobligations
                     io Borrowei ivltt rcmdn-\.yith th; Lban Servicer or bB transfenpd to4successor Loan $ervicer any' are.
                     not a5suued by thc,Note pwcllaser unless otherwi$e plovidcd:bytbcNott Purcha+ct
                     Neither Borower {oL Lcnder may. comnencc, join, or.be joir:cd io anyjudiiial action (as clther an.
                     ^individuBl
                                 litlSoot or tltc mombct of a cl65s) r-l!?l 8ri'es frofl the oltltr perty's         pursirnnt io this
                                                                                                            'tlions
                      Securiry Insrrimcor o, &et alleges rhsr tlre bther party has brenehpd aqy Prolisiin oi, dr any'du1y'61rsd
                      bv rcasln oi this Secruitv lnslrunrsrt, uhtil such'Boirowcror Lcndei.has notificd ttrg olher party (uith
                      such uotice ilvonin cornpliilrce rviih rircregulremcnts ofsectiotr t s) ofsuch illcged bteach anqafgt!eA
                      the orher paiv hereto a riaronabls period aft:r thc eiving of such notice lo rake eolrectlvg action.      lf
                     A;pt;;;fiil;il"iao            u ri*" p.iioa rvhicb nriut-elrpie before cerlain action cen ]€ taken, rbat li.,De
                      pdrioU w1t bc             to be reasinable for purpos* oftliis parnsiaIt. Tho norice ofaccclaratiqn uqd
                                      'iceraerl
                      ;ppoflunity tu.cu(e gigen to Borro\te( pursunnt lo Siction ?? and rhc noticc ofscceleralion givco io
                      Bo-rro,rcr piysuant ti Secrion l8 shall bc deesred to sali$ry the nolice and oppoltunity lo takc trrrectlw
                      action prcvis:ons of this Secrion 20.
Case 2:19-bk-54221                   Doc 23-1 Filed 08/26/19 Entered 08/26/19 14:40:30                                                            Desc
                                            Exhibit Page 20 of 27
        R6qsrrlc   by   s

                                                                                                                   Inslruoent Sool( f'use
                                                                                                                            0x $?s 303
                                                                                                                 ?01210106977




                            21..Hazardous $u bstanceg. A6 used.in.tttis Sec$on 21q (a) "Har6dous.gubsanc+*! are.lho&-
                            sub{tancts dsfind as toxic or ha?ardous substonces, pollulantq or yrastcs by Environnrcrrtal Lalr irrrd
                            0re lollorvingsubotances; gpsolhe, &rqsq$\rtheitlairiiirablo oriqx.irp llsurnproau$s, toxib:peiricides
                            andherticideg volatilesclvcnb,materials contaioilgasbci^os or fonnaldehydg and rsdlo8cthe moterials;
                                 qEnyirolmeatal
                            (b)                      Larvr nreans fedqral larvs und larvs ofrhe jrrrisdiclion *llere the Properr, is locatcd
                            thril relate l-q health,,safeU or.ervirosmental prclcction; (o) "Eirrironmental Cleanfp" inchrdes any
                            rqponsc,oction, rernedial ac$cno onrcrrova|aotion, asdeincd in Enviranra*ntalLd*i:!t!dta) alt
                            "EnI,l!onn*. utqt Condifionlimeans e condition thtt s$n.lausef .{.*aui.brrts to, o} olliorviie iiiggci an
                            Enviroruneotal.Clcanup.
                            Sonorter sllali nol cau3q.or pcnnit the prescgoe, usr! disposal, slorsge, oi' rclexe ofany Llazatdors
                            Substaaie*, or rhitalcn tqreliase any Haz*rdous Substances, on or itr thc Property. Borrower shall nol
                            do, no1 allo* anyor* alse!o do, a{yihrng allecungthe Property(a) tbat isin violationofanyEnvironmental
                            l-arn   (q wnich crcites    Errvirorunen-ul Condrtion, or (o; rvhlch, duc to the prc$cnc,.) usc; or rtlcasu of
                                                       atr
                            rifiar#dous Subitatire, cJealesarcndition 0lat adversqly affects    tJre valuelQf,riePrtrperty. ThE'prccrdin2i:
                            trr'o senlenoes sball not apply to lhe prescrrcq use, or stbrage oo Uie Propeily. ofsmail quantities of
                            Hazarlors Substanccs that ara geneplly recognizcd to be appmpilele ro normal residiniial uses and lo
                            maintenanceoidre f;iope.rty (including, but n0t limiied to, hazardo-tu subslancts in cooSrmrer prcdrtcts).
                            Bonolver shallp,roriptly give l,ender rtrittcn noticc of(a).any invostigation, claim, deroanC, lawsuil or
                            o--thil.irlton,by.lny,'ggvitrunenralor regliatory' agepvyor.prlwite party intoMnp$re frorcrty aildany
                            r!        Orrs Subtlriica-or Envirpn:morttsl Lrw olrylr'r.c! Bondrver lelra.ltt!$l knorlrd6o,,(h) arrf,r
                            Epvnoamentui.€iind;iio& includlng bul r:lt lirn;rg.d 4; aaylpiltirrg, lt*ttlrg, di$*iarg9-r'r$lc'dso or lfueo!,
                            qfr".[a.!e nfrny ltazardors Subjiattp, aird{c) tia, lfrbditifu ea&ed by tlreprlf€n4;.usc or reisr}s of-
                            a Hazardous $ubstartso.q.hich atlvsneli alleclstircvalue oftlieProperty, tfBonorvcr learns, or isnolified
                            by ani govelnmtiital bt regulitary aurirority, or my pdiate pariy,.thar aoy reutqval or otbec rcmediltion
                            oianV tlararOous Subshrci adtcting rhc Fipertyii iecsaty,honor,rrer shall prornptly taka all necessury
                            rqmedial iclions in.accordanqe rviiliEnvironm*nral taw. NDthing heieh sh.atl cIeetB ffiy ob!igalion'on
                            Lcuder for an Envlronmentaj Ctr:nrirp.
                            Non:tJhlfotn Coiiei.t;{rts; Borrowet strd Lendtr funher covelraalend agree ar fol[ows:
                            i2..Aeceletatiorii Remedles. Lenitcr shelt glvo notlce to Botrorrer-prior lo_ $ccclelrlion
                            follolYing. Bbrroryer's_ brc.lch of aDy             or 3giecnretrt ii this Sec!rify lDslrotnena (but
                            nor orloi to itccclcrailon undcr Seitloa  "or.rnrI
                                                                          lB unl6s Appllceble Lair provtaes otberwhe)' 'fbd
                                                                         '$e acdon.rcquired to cure ths defasll; (c) i dats, not
                            nodis sbau sb:crify; (a) the defiult; (b)
                            tc$ Ujell 30 tlavs'fro,n tirc daie'rfre-notice iS given lo ]brrolvcr, by wbiih thc defsult must
                            U'i C".J; aoo (4; t)tot failure.to cursf]te deftrilt on or bpfota llre dalc specilied lo tbe nolieq
                            o*y,rcsoti ln *'tirt*ario, ,i ih" rruts srcurerl by tbis Security lhs{rumcrl,'forec}osurc b-y.
                                                   onil sale rl iho I'rqpcrly. The notlce shall'fUrthcr irfor'm Borlol,cr ol'lhc
                            lu,I'iCtal prm-qeding-afi€r
                                    i"';i*trre          rccclcration ori tbc right t0 sssclt 1o the forectosurc procceding the
                            o'in*jstur.! oI s dofd0lt di auy olier ditensc of Borvower to scceleralion and fsreclosure-
                            ",e;i

                                                                                                                                  ffi     MI
                                                                                                                                   ?D3r lgal 17
Case 2:19-bk-54221                  Doc 23-1 Filed 08/26/19 Entered 08/26/19 14:40:30                                                                  Desc
                                           Exhibit Page 21 of 27

             Eeqr86&,   S6


                                                                                                                   lflstru{ett           toak   P$su
                                                                                                                 20120i006sr7     0R 928 3J4


       $.
       I
       t
       I
      i
      i
      .l
      )
      1                      lf.llsrdafarrJttri bot:cr:rrd otr 0r bsfore thr tlate xprcilied iu tht nolicq l,ender::at lh oiiltod
       I
       1
                             nisy reqirire imredtrtri prl"ssrt ln full of o[suns secfi'ed by tbis-$*rurlt!, trrsr&misi williout
      ,t                     furthor dgxrend and inay foreslose tlls S*url$.Inslrrrmeirt by Jrdiclal pioaradlriB,"Lcrdor
      !,i
       i                     shlll b.q eati0ed tir qolt;*t all'expel;es lnnrfrgd !a pur:iaing &+ rsmtdtei prot'ldtd;:inrltli8i
      .l                     $.f. f $grr' 2?,. gilid-!n:&: but uot. liBll0d to,
                                                                                (oBb of litlo'qddence
       l                     23. Roleasa Upon payment ofall sums secured by rlis Sccuiity Ilstrument, Lcndct sball discharge
       i                     this S*rrlty lnstirrnili. Bonower sha.ll pay aoy recordation cosls, Learler may. cliarge B0roidr a fee
       1                     forreleasirig this Secwity Instrumeot, but only i(lhe fee is pald to athird party lor sewlces rendered.and
                             the charging o{the fee ls pcrrr:lued ruder Applio&ble I*w,
      ;!                                   glhot Advanccg,
                             24, Gerlaln                          In additiorr tp any olher sun secured herebn thii Security Inslrurnent
      l                      $ail pho srcure-the lnpaid princjpal     balancs ar, plus accrued interest on, any lniotrirt of-m--onS/ loafed,
                             adlranccd or paid by Lcnder to or for tlre actount and benellt ofBororvcr, alier this Sr,crxity Irisbtntcot
                             is dclivcred to and filsd \r,ithlhe Recorder's Officq l{ighlo*d.,€sufiL Ohio, fcr r*eordi*9. Lenrler.may-
                             n*kc subh advgni*e ia otOet io nay a+y"r'sal istato'&xtJ aad asstcsnsn*, ii:s*r..c* prcmir:rn;::9-!-uqq!|:
                             othci costs anrl eip*nscs ircurtcd in conncclion rvith the rpcrafion, protecrlon or pteservrt,on ofthi
                             Propefly; including to cure Bonotver's dufaulls by tttak!ng 9ny suc[t Palmenls urltich Booowefshould
                             hqre pqid m provided in.this Srcurity lnstrument, it being intended by this Secliol !4.toaclno\'rlndgq,
       i                     aftr,d.rrd'c'd&ply.\yitL.theptoeislo;'of Sc.rion 530ti23: of tlrs nevi*ea'Cddd:6f phin':-
       I                     BYSIe}illi{ClpEi$W,Bonovrsraccrpls       and agrees to thc lermi E4{tcoY&nill$c0$nlnt-dih=ihitsBcurlly
                             Inslruoeni'aad ln an] &iAer gxs.ulcd by tsorrorver and recordeE rtilh h,
       tt:
        t                    Boiro$t}




                                      .AgA"   cqry
Case 2:19-bk-54221                      Doc 23-1 Filed 08/26/19 Entered 08/26/19 14:40:30                                            Desc
                                               Exhibit Page 22 of 27
            RqusH   Dy SSS




                                                                                                       fnsLrunmt        9ook Page
                                                                                                      2S1280106877 0R    E2S   365




                             Ackuowlcdgment
                             Sartc oI'Obl6
                             County     oflllghlaud
                                                                                               ,
                             This instrunent rvas ackrrowlcdge<J before me
                                                                             [:12-    "
                                                                                       on
                                                                                        6"  lX l-{9
                                 f.:iry Burbt a&d.Gary Burba AKA Ga?.!r ,!r. i:urbai wife ancl )rrlsband




                             Mr*,r&**-
                             )iy   cintnissian expirrs: pipg1461               r/




      !,:
     .L
      l,
      s
                             'Ihis lnstruntsit,trc$,preparid bylJuan Chapman
      I
      t                      I   820 E Sky   llrrbor Circle   S   !lr   2
                             IhoaniLAZ 8503'l




                             cxD€irtr
                             sie!ehnMSMt
                                        |**t tso trsrs    l4      Lrhroru   u6rol6Y;
                                                                             MW                         "#*.       .
Case 2:19-bk-54221             Doc 23-1 Filed 08/26/19 Entered 08/26/19 14:40:30                                                             Desc
                                      Exhibit Page 23 of 27

                                                                                             ?iied foi r<.63d L! y.iShlsd c'trnbl', oll
          Requested by   sss                                                                 2orgoo00:644       o(/!?,r/2o:e 1.o9Pi
                                                                                             Chaa E. Yccocraqqhov Rsc Fcos: 140.00
                                                                                             xsc on Yor sso'Fgr-srrz - sral
                                                                                             tRccoF3r [1;


           Exhibit                   D




                  AJ{9r +c.9rding r-tlirvu tq:.
                  JP-trilorgar Cbcsc Blhk, ry.A.
                  c"ir,&i;rt frrnrne iiq"i, Crt"*   n"*rdirs cdx.cr
                  700 Krnsrs.Ianc, R&.I\{C 8000
                  lvldh{.oer LA71203

                  ?arcell$ Nii:2s.1?.?g&SJ     6,{ g


                                                              fiqv   This Ltne   Fff Recarding   Dataf-ry
                                            -*-{Spcnc
                                      OIUQ'.{          S   SI GI'{-$/ffi"N,T O         F M ORT GA GE

                            FonlAlucRcecilc;iJlMorgarCbsscBonli,NnrlonalAss6sialibD)thcundeSsignedholdorofa'lkoryga;r
                  (hrein'l!,sigtto/)   doqg h&cby grdni,.scll,.osiigq ransfer snd coovby, rlhdo Ery+lcw Loru Strvid;g,'rl.c,
                  (herein'"Asigneot), whose d&rcss is 4445 ?onca    de Lmli Blv&, Coral G.a blcs, iL 33U6, aU lts rig[q riflo and
                                                            -b*cembEr,
                  inlerest in and lo a q4ai4 Morrglgr;daied             l3r.?01tr und recr)rded. ol Drosnbt*::',iL:AOIA aadt iinrl
                  exerlrqd byMARY       BUBBA  ANb 6ARY r{lIR3,r AXA caRY [. IUREA; !o ond ln f&vbi of JPj]roRGAN
                  gll,i$E BANX, N1{., qpon the fulloving dc+cribcd.Bropcr}y.siua(d in }IIGHLAIJiD Couoty, Stete of ohio;
                   ProlcrtyAddrcss: I9000 SUiIIMERHTWEN D& lIILLrsBORo, OH {5I33



                  sucii MorigEgc havinSbsn givcn to seerre pa'yment of Ninc{y Scven
                                                                                 en Thoussnd SuyaB flubdrcd su
                                                                                    Thousand Suv€B          aud t}()/lgulhs
                  (S9?j00.00), wliich Mortgago ,is of rccqrd in Book, Vohlng or Liber No; 82$, at Page 3,tS (or as No,
                  20r2000068??),in:thc dfiiceof rhe Comry Cterk 6f IflCELANDCqulqy, Staie,of Ohio.

                           TO IIAVE AND TO HOLD, the sgneu:nto AsslgJre e, ils s{cccssorand asigns, for.evcr, subjcd or}1, t0 lhs
                                     oftfis ab0ve.dcscrib+d Mtrrgage"
                  terg|s- and eondiLiUps




                   Ohio Asslgnuor I of Mortgrge
                  JPMor;i'nl   Cbasp Banh   ll.A. Prcjcct   W4038                                           .i,z3t03oH oI/I? Rcv,,otJi4




                                                                                                       ?01s00001684                Page: 1 ot3
        nIGHLANO COUNr/,   Otl     8411712019 01109:49 FI\t                oP.5S0 5182
Case 2:19-bk-54221                Doc 23-1 Filed 08/26/19 Entered 08/26/19 14:40:30                                                                         Desc
                                         Exhibit Page 24 of 27

        Requested by SSS




                                               .WHEBI]oE                                                                    of Miittgst'
                           ,ry   ltit-IrgrSS                thE uqdsrsigned Asstgnoi.lrB5 excsuted thi3 Assigruneot                          dn
                 . . 4/t9/z' Lr

                                                                                    Assignox
                                                                                    JPMorgrn Chrsc                NltiAqgl Att'oolatlor
                                     .$)id#ir,                              By:
                                                                                                         Bp.nk,

                                                                                                          -D':.q.
                                      iEi.**.:::,t?                                                    Dayld,[ar*s*n
                                                                                                   -      Vice Prtsident

                                     %                                      Ils!

                                                                  AaKNOI+ITDGME,NT

                 Stsla'9f,!o!Bilhr.                                           $
                                                                              o
                 Parls)i   oi.Otgitrlrr                                       $

                            On      thi5         6fi
                 lne dnl!    srtoniF                  3*y
                 ria'nli;'lvitioasiisoclotion, and tlar the seal erffxed roliii$Sitcut ii tle cori:,'otc s+aj o'fssid                       that
                 oia lhsrnrunt ya.simed end sr*led on,tehsitof the s*ld:qntiV bv aythorjcv.6f lG ttaid::o?''diri
                                               Davill Lss'.son                      *kiiorvlcd$'tho insgu&en!'io,.Ei               th9,li-e*.a!1
                                -
                 ard deil o{ thc *aJri'cn!ity,




                     "--r--    $gyGsTT"\+'r^                              Pdnled Nome
                     otnefl rtA HABISfi . l.OLnSlAM
                           uFEl,iJE COTaULsSON                                                           :H$aU'Pub'lit'
                             UoIAFY tD d Berso
                                                                          Titlo or Rank
                                                                                                          AmvGoit ss6396
                                                                           SgialNunbci, ii-any

                  iscalk{ovj                                               My COmmissipn        E:"Tin-er i.ifetifie




                  (}hib 4srierrrdDl'of Moigago
                  JPlr{ory*a C}usc Brr& fi ;iL }rojcct'W'4038             l'1862   rf)                                        0Ut2   Eev.0lll{




                                                                                                           tot eooccl694                     Page: ?   oF   3
                            Oll      o4/17t2019 01:09:'19 Pid               cRs80        518?
       H|GHLAN0 COUNTY,
Case 2:19-bk-54221              Doc 23-1 Filed 08/26/19 Entered 08/26/19 14:40:30                                               Desc
                                       Exhibit Page 25 of 27

          Requested by SSS




                                                {Spoce _Beto*   Thil   Liile For prepared   bptnfon   atioll_
                 TJriS   hstruriorit
                                wqg prc.pnrcd by:
                  PEINS ON PATTEB,SON. I,LP
                 .1400 AIJPHA    RO.\D
                 DALI-qt 1X75?,14{S05




                 Ohld AssiBnmdnt of Mortgiige
                 JPMorgan Chaso Bnntr N-r{. Projccl Wa038




      HIGHLAN0 COUNIY.   OH      04il7no19   01:09:49 PM                 oRs80 sl84                   ?0r90000r6$4   Page: 3 of 3
Case 2:19-bk-54221                Doc 23-1 Filed 08/26/19 Entered 08/26/19 14:40:30           Desc
                                         Exhibit Page 26 of 27
 LBR Form 4001-1(a)
                                                     EXHIBIT E
                                          UNITED STATES BANKRUPTCY COURT
                                             SOUTHERN DISTRICT OF OHIO
                                           EASTERN DIVISION AT COLUMBUS

 INRE:                                                          Case No. 19-54221

 Gary Lee Burba                                                 Chapter 7
 Mary Ellen Burba
 aka Mary Ellen McKirgan                                        Judge C. Kathryn Preston
 aka Mary Ellen Hart,

                            Debtors.


                                   RELIEF FROM STAY / ADEQUATE PROTECTION
                                    EXHIBIT AND WORKSHEET                  ESTATE
                                        (For use as required by LBR-REAL
                                                                    4001-1(aXl))


 Real property address which is the subject of this motion:
 12000 Summerhaven Drive. Hillsboro. OH 45133


 DEBT / VALUE REPRESENTATIONS:

    Total indebtedness of the debtor(s) at the time of filing the motion for relief           $86.805.34
    from stay (not to be relied upon as a payoffquotation)

    Movant's estimated market value of the real properly                                      $81.400.00

    Source of the estimated       valuation   Debtor's Schedules

 STATEMENT OF ARREARAGE:

    (l)   As of petition filing   date:                                                        $ 3.053'35

          Amounts paid after the date of filing to be applied to the prepetition   default:        $ 0.00

    (2)   Postpetition:                                                                        $ 1.180'97

    (3) Monthly payment      amount:                                                             $570'30

    (4) Date of Last Payment: December 15.2018

    (5) Amount of Last Payment:                                                                  $610.67


 # of payments due     postpetition           I   (Through payment due July 1,2019)

  # of payments received     postpetition     q

  # of payments in default    postpetition I

  Total amount of postpetition payments currently in      default                              $ 1.180'97

    + Postpetition late charge     t                                                               S2t '20


    + Other    charges                                                                            $ 22'00



  404-OH Southern-V1
Case 2:19-bk-54221              Doc 23-1 Filed 08/26/19 Entered 08/26/19 14:40:30                         Desc
                                       Exhibit Page 27 of 27
      Foreclosure title work                s 0.00

      Filing fee                            $ 0.00

      Skip trace                            s 0.00

      Document acquisition     costs        $ 0.00

      Service Process server                .$   0.00

      Escrow Shortage

         Hazard Insurance                   $    0.00           Dates: <MM,/DD/YYYY> to <MM/DD/YYYY>

         Taxes                              $    0.00           Dates: <MM/DD/YYYY> to <MM/DD/ryYYY>

      Appraisal                             $ 0.00

      BPO charges                           $ 0.00

      Property Inspection                   $22.00

      Other (specify)                       $ 0.00

  :   Total Postpetition Arrearage                                                                          $ 1.224.23


  OTHER LOAN INFORMATION:

      Date of the Loan                      December 13,2012

      Current Interest   Rate                3.2500%

  Money paid to and held by the mortgagee but not applied to the loan:$0.00 ; if held in the form of checks, balance of
  such checks $N/A, and identity of holder of the checks N/A.

  This Exhibit and Worksheet was prepared by:

                                                                 /s/Joel K. Jensen
                                                                Joel K. Jensen, Case Attomey
                                                                Ohio Supreme Court Reg. No. 0029302
                                                                LERNER, SAMPSON & ROTHFUSS
                                                                Attorneys for Movant
                                                                P.O. Box 5480
                                                                Cincinnati, OH 45201 -5480
                                                                (513) 241-3100
                                                                Fax (513) 241-4094
                                                                sohbk@lsrlaw.com




  404-OH Southern-Vl
